Exhibit 10.1

 

EXECUTION COPY

 

 

 

U.S. $2,250,000,000

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

Dated as of August 5, 2014

 

Among

 

3M COMPANY
as Borrower,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC.,
as Documentation Agent,

 

and

 

THE BANKS NAMED HEREIN,
as Banks

 

 

 

J.P. MORGAN SECURITIES LLC

 

and

 

CITICORP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

1.

DEFINITIONS

1

 

1.1

Generally

1

 

1.2

Times

11

 

 

 

 

2.

LINE OF CREDIT

11

 

2.1

Revolving Advances

11

 

2.2

Swingline Advances

12

 

2.3

Bid Borrowings

14

 

2.4

Reserved

16

 

2.5

Conditions Precedent to Each Advance

16

 

2.6

Increase of Commitments

17

 

2.7

Extension of Commitment Termination Date

18

 

2.8

Evidence of Debt

20

 

 

 

 

3.

[Reserved]

20

 

 

 

4.

FEES AND EXPENSES

20

 

4.1

Commitment Fee

20

 

4.2

Reserved

21

 

4.3

Expenses

21

 

4.4

Additional Fees

21

 

 

 

 

5.

INTEREST

21

 

5.1

Floating Rate

21

 

5.2

LIBO Rate

21

 

5.3

Default Rate

22

 

5.4

Fees on LIBO Rate Advances; Capital Adequacy; Funding Exceptions

22

 

5.5

Mitigation of Yield Protection

25

 

 

 

 

6.

DISBURSEMENTS AND PAYMENTS

26

 

6.1

Requests for Borrowings

26

 

6.2

Payments

27

 

6.3

Prepayments

28

 

6.4

Termination or Reduction of the Commitments

29

 

6.5

Taxes

29

 

6.6

Judgment Currency

31

 

6.7

Defaulting Banks

31

 

 

 

 

7.

CONDITIONS PRECEDENT

32

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

32

 

 

 

9.

COVENANTS

33

 

9.1

Financial Information

33

 

9.2

Covenants

34

 

i

--------------------------------------------------------------------------------


 

10.

EVENTS OF DEFAULT AND REMEDIES

36

 

10.1

Default

36

 

10.2

Remedies

37

 

10.3

Setoff

37

 

 

 

 

11.

AGENCY

38

 

11.1

Authorization

38

 

11.2

Distribution of Payments and Proceeds

38

 

11.3

Expenses

39

 

11.4

Payments Received Directly by Banks

39

 

11.5

Indemnification

40

 

11.6

Limitations on Agent’s Power

40

 

11.7

Exculpation of the Agent by the Banks

40

 

11.8

Agent and Affiliates

41

 

11.9

Credit Investigation

41

 

11.10

Resignation

41

 

11.11

Assignments and Participations

41

 

11.12

Syndication Agent and Documentation Agent

43

 

11.13

Delegation of Duties

43

 

 

 

 

12.

MISCELLANEOUS

43

 

12.1

365-Day Year

43

 

12.2

GAAP

44

 

12.3

No Waiver; Cumulative Remedies

44

 

12.4

Amendments, Etc.

44

 

12.5

Binding Effect: Assignment

44

 

12.6

New York Law

44

 

12.7

Severability of Provisions

44

 

12.8

Integration

44

 

12.9

Notice

44

 

12.10

Indemnification by the Borrower

45

 

12.11

Customer Identification - USA Patriot Act Notice

46

 

12.12

Execution in Counterparts

46

 

12.13

Waiver of Jury Trial

46

 

12.14

Jurisdiction

47

 

12.15

Substitution of Currency

47

 

12.16

No Fiduciary Relationship

47

 

12.17

Waiver of Prior Notice under Existing Credit Agreement

47

 

ii

--------------------------------------------------------------------------------


 

Amended and Restated Five Year Credit Agreement

Dated as of August 5, 2014

 

3M Company, a Delaware corporation, the Banks, as defined below, and JPMorgan
Chase Bank, N.A., a national banking association, as Administrative Agent for
the Banks, hereby agree as follows:

 

PRELIMINARY STATEMENT.      The Borrower, the lenders party thereto and JPMCB,
as administrative agent, are parties to an Amended and Restated Five Year Credit
Agreement dated as of September 28, 2012 (the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 7 hereof, the
parties hereto agree to further amend and restate the Existing Credit Agreement
as herein set forth.

 

1.                                      DEFINITIONS

 

1.1                               Generally.

 

“Additional Bank” means a Bank that becomes a party hereto pursuant to
Section 2.6 or 2.7.

 

“Advance” means a Revolving Advance, a Swingline Advance, or a Bid Loan.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” means JPMCB, in its capacity as lead arranger and administrative agent
for the Banks hereunder (which may act through any of its Affiliates in
performance of its duties hereunder.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at JPMCB at its office office at
500 Stanton Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713, Account
No. 9008113381H0305, Attention: Corethious Bryant, e-mail:
Corethious.bryantjr@jpmorgan.com, (b) in the case of Advances denominated in any
Committed Currency, the account of the Agent designated in writing from time to
time by the Agent to the Borrower and the Banks for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Banks for such purpose.

 

“Aggregate Commitment Amount” means the sum of each Bank’s Commitment.

 

“Aggregate Outstandings” means, at any time, an amount equal to the sum of
(i) the aggregate principal balance of the Revolving Advances then outstanding,
(ii) the aggregate principal amount of the Bid Loans then outstanding and
(iii) the aggregate principal balance of the Swingline Advances then
outstanding.

 

“Agreement” means this Amended and Restated Five Year Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable Fee
Percentage

 

Level 1

AA- / Aa3 or above

 

0.040

%

Level 2

Lower than Level 1 but at least A / A2

 

0.060

%

Level 3

Lower than Level 2 but at least A- / A3

 

0.075

%

Level 4

Lower than Level 3

 

0.100

%

 

“Applicable Margin” means (a) (i) for LIBO Rate Advances as of any date, a
percentage per annum equal to the Market Rate Spread on the Spread Determination
Date in relation to such Advances and (b) for Floating Rate Advances as of any
date, a rate per annum that is 100 basis points lower than the rate determined
in accordance with clause (a) above; provided that in no event shall the
Applicable Margin for Floating Rate Advances be lower than 0.00%.

 

“Assignment Certificate” means a certificate, acceptable to the Agent in form
and substance, assigning a Bank’s rights and obligations under this Agreement or
a related document pursuant to Section 11.11.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a governmental
authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” means JPMCB, acting on its own behalf and not as Agent; and each other
Person (other than the Borrower) that is a party hereto or hereafter becomes a
party hereto pursuant to the procedures set forth in Sections 2.6, 2.7 or 11.11.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (i) the
rate of interest publicly announced

 

2

--------------------------------------------------------------------------------


 

by JPMCB in New York, New York from time to time as its “prime” rate of
interest, (ii) the Federal Funds Rate plus one-half of one percent (.50%) or
(iii) the ICE Benchmark Administration Settlement Rate applicable to Dollars for
a period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of
doubt, the One Month LIBOR for any day shall be based on the rate appearing on
Reuters LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Agent from time to time) at approximately
11:00 a.m. London time on such day).

 

“Bid Borrowing” means a borrowing under Section 2.3 consisting of Bid Loans made
to the Borrower at the same time by one or more Banks. All Bid Loans made
pursuant to a single Bid Borrowing Request shall constitute a single Bid
Borrowing even if such Bid Borrowing Request requested Bid Loan Quotes covering
multiple Interest Periods.

 

“Bid Borrowing Request” has the meaning specified in Section 2.3(a).

 

“Bid Loan” means a loan by a Bank pursuant to Section 2.3.

 

“Bid Loan Quote” means an offer by a Bank to make a Bid Loan in accordance with
Section 2.3.

 

“Borrower” means 3M Company, a Delaware corporation.

 

“Borrowing” means a borrowing under Section 2.1 consisting of simultaneous pro
rata Advances to the Borrower by each of the Banks severally.

 

“Bribery Act” means the United Kingdom Bribery Act of 2010.

 

“Business Day” means a day other than a Saturday, Sunday, United States national
holiday or other day on which banks in New York are permitted or required by law
to close. Whenever the context relates to a LIBO Rate, amounts bearing interest
at a LIBO Rate, or a Bid Loan, “Business Day” means a day (i) that meets the
foregoing definition, and (ii) on which dealings are carried on in the London
interbank market and banks are open for business in London and in the country of
issue of the currency of such LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).

 

“Committed Currencies” means Sterling, Euros and any other currency that is
freely convertible into Dollars and agreed to by all Banks and the Agent.

 

“Commitment” means, with respect to each Bank, (a) the Dollar amount set forth
opposite such Bank’s name on the signature pages hereof or if such Bank is an
Additional Bank or if such Bank has entered into an Assignment Certificate, the
Dollar amount set forth for such Bank in the records maintained by the Agent, as
such amount may be reduced pursuant to Section 6.4 or increased pursuant to
Section 2.6, or (b) the commitment of that Bank to make Advances hereunder, as
the context may require.

 

“Commitment Termination Date” means August 5, 2019, subject to the extension
thereof pursuant to Section 2.7 or, if earlier, the date on which the Banks’
Commitments are terminated pursuant to Section 10 or by agreement of the
parties; provided, however, that the Commitment

 

3

--------------------------------------------------------------------------------


 

Termination Date of any Bank that is a Non-Consenting Bank to any requested
extension pursuant to Section 2.7 shall be the Commitment Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

 

“Committed Outstandings” means, at any time with respect to any Bank, an amount
equal to the sum of (i) the aggregate principal balance of that Bank’s Revolving
Advances then outstanding (based on the Equivalent in Dollars at such time),
(ii) that Bank’s Percentage of the aggregate principal balance of the Swingline
Advances then outstanding.

 

“Credit Exposure” means, with respect to any Bank (i) at any time prior to
termination of the Commitments in full, such Bank’s Commitment (whether used or
unused); provided that in the case of Section 6.7 when a Defaulting Bank shall
exist, “Credit Exposure” shall mean the percentage of the total Commitments
(disregarding any Defaulting Bank’s Commitment) represented by such Bank’s
Commitment, or (ii) thereafter, such Bank’s Committed Outstandings.

 

“Default” means an event that, with the giving of notice, the passage of time or
both, would constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Advances, (ii) fund any portion of its participations in Swingline Advances or
(iii) pay over to the Agent, the Swingline Bank or any other Bank any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Bank notifies the Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower, the Agent, the Swingline
Bank or any Bank in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent or the Swingline Bank, acting in
good faith, to provide a certification in writing from an authorized officer of
such Bank that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Advances and participations in then
outstanding Swingline Advances under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon the Agent’s
or the Swingline Bank’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined in accordance with GAAP for
such period.

 

4

--------------------------------------------------------------------------------


 

“EBITDA to Interest Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (i) consolidated EBITDA of the Borrower and its subsidiaries for the
period of four consecutive Fiscal Quarters then ended to (ii) interest payable
on, and amortization of debt discount in respect of, all Funded Debt of the
Borrower and its subsidiaries during such period of four Fiscal Quarters.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 7 have been satisfied, which shall be no later than August 5, 2014.

 

“Eligible Assignee” means (i) any Bank or any Affiliate of any Bank; (ii) a
commercial bank organized under the laws of the United States or any state
thereof; or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; provided that
(x) neither the Borrower nor any Affiliate of the Borrower shall be an Eligible
Assignee, (y) any Eligible Assignee or any corporation controlling such Eligible
Assignee must also have senior unsecured long-term debt ratings which are rated
at least A- (or the equivalent) as publicly announced by S&P or A3 (or the
equivalent) as publicly announced by Moody’s or Fitch, and (z) any Eligible
Assignee or any corporation controlling such Eligible Assignee must have
shareholders’ equity in an amount not less than $3,000,000,000.

 

“Equivalent” in Dollars of any Committed Currency or in any Committed Currency
of Dollars on any date, means the quoted spot rate appearing at
oanda.com/convert/classic or, if such rate is not available, the rate at which
the Agent offers, in accordance with normal banking industry practice, to
exchange Dollars or such Committed Currency for such Committed Currency or
Dollars, as the case may be, in New York, New York prior to 4:00 P.M. (New York
time) on such date.

 

“ERISA” means the Employment Retirement Security Act of 1974, as amended from
time to time, and the regulations and rulings issued thereunder.

 

“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period; provided, however, that if such
page is no longer available, the EURIBO Rate shall be determined by the Agent as
the average (rounded upward to the nearest whole multiple of 1/1000 of 1% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in Euro is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) on the Business Day immediately preceding the first day
of such Interest Period in an amount substantially equal to such Reference
Bank’s LIBO Rate Advance to be outstanding during such Interest Period.

 

5

--------------------------------------------------------------------------------


 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Event of Default” means an event specified in Section 10.1.

 

“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means one or more separate agreements between the Borrower and the
Agent, setting forth the terms of certain fees to be paid by the Borrower to the
Agent for the benefit of the Banks and/or for the Agent’s own behalf, as more
fully set forth therein.

 

“Fiscal Quarter” means any of the four periods, each approximately three
calendar months in length, comprising the Borrower’s fiscal year.

 

“Fitch” means Fitch, Inc.

 

“Floating Rate” means, for any period, a fluctuating interest rate per annum
equal for each such day during such period to the sum of the Base Rate for such
day, plus the Applicable Margin for such day.

 

“Funded Debt” means the sum of (i) all obligations of the Borrower and its
subsidiaries for borrowed money, including but not limited to principal and
interest with respect to all indebtedness hereunder and all other senior or
subordinated debt for borrowed money, (ii) all purchase money obligations of the
Borrower and its subsidiaries, including obligations under any capitalized
lease, (iii) the face amount of all letters of credit issued for the account of
the Borrower and its subsidiaries, and (iv) all other interest-bearing
obligations of the Borrower and its subsidiaries that are required to be listed
as a liability on a balance sheet under GAAP. All determinations under this
definition shall be made with respect to the Borrower and its subsidiaries on a
consolidated basis.

 

“GAAP” has the meaning set forth in Section 12.2.

 

“Interest Period” means (i) with respect to any Bid Borrowing, a period of not
more than 30 days, as elected by the Borrower in the applicable Bid Borrowing
Request, and (ii) for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Floating Rate Advance into

 

6

--------------------------------------------------------------------------------


 

such LIBO Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions of Section 5.2 and, thereafter, with respect
to Eurodollar Rate Advances, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions of Section 5.2. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (c) of this definition, twelve months, as the Borrower
may, upon notice received by the Agent (and in the case of a LIBO Rate Advance
denominated in a Committed Currency, to the London Sub-Agent) not later than
11:00 a.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)          the Borrower may not select any Interest Period that ends after the
Commitment Termination Date unless, after giving effect to any reduction of the
Commitments on such Commitment Termination Date, the aggregate principal amount
of Floating Rate Advances and of LIBO Rate Advances having an Interest Period
that end on or prior to such Commitment Termination Date shall be at least equal
to the aggregate principal amount of Advances due and payable on or prior to
such date;

 

(b)          Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c)          the Borrower shall not be entitled to select an Interest Period
having duration of twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each Bank
notifies the Agent that such Bank will be providing funding for such Revolving
Borrowing with such Interest Period (the failure of any Bank to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Bank to the requested duration of such Interest Period); provided that, if
any or all of the Banks object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be one,
two, three or six months, as specified by the Borrower requesting such Revolving
Borrowing in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of twelve months;

 

(d)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(e)          whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

7

--------------------------------------------------------------------------------

 


 

“LIBO Base Rate” means, with respect to any Interest Period for each LIBO Rate
Advance comprising part of the same Revolving Borrowing, (a) in the case of any
Revolving Credit Advance denominated in Dollars or any Committed Currency other
than Euro, the rate per annum which appears on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
or the applicable Committed Currency at approximately 11:00 a.m. London time on
the date two Business Days before, or, in the case of LIBO Rate Advances
denominated in Sterling, on the date of, the commencement of such Interest
Period as the rate at which deposits in immediately available funds are offered
on the London interbank market for a term substantially equivalent to the
applicable Interest Period; provided, however, that if such page is no longer
available, the LIBO Base Rate shall be determined by the Agent as the average
(rounded upward to the nearest whole multiple of 1/1000 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in the
applicable currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) on the Business Day immediately preceding the first day
of such Interest Period in an amount substantially equal to such Reference
Bank’s LIBO Rate Advance to be outstanding during such Interest Period or (b) in
the case of any LIBO Rate Advance denominated in Euros, the EURIBO Rate.

 

“LIBO Rate” means the annual rate equal to the sum of (i) the rate obtained by
dividing (a) the applicable LIBO Base Rate, by (b) a percentage equal to 100%
minus the Federal Reserve System requirement (expressed as a percentage)
applicable to such deposits, and (ii) the Applicable Margin.

 

“Loan Documents” means this Agreement, the Revolving Notes, any Fee Letters and
any other document related hereto, together with all amendments, modifications
and restatements thereof.

 

“London Sub-Agent” means J.P. Morgan Europe Limited.

 

“Market Rate Spread” means a rate per annum equal to the credit default swap
mid-rate spread of the Borrower interpolated from the applicable Spread
Determination Date to the latest Commitment Termination Date then in effect (or,
if the period from such Spread Determination Date to the latest Commitment
Termination Date then in effect is less than one year, then the one-year credit
default swap mid-rate spread of the Borrower), in each case determined as of the
close of business, New York time, on the applicable Spread Determination Date
and based on the credit default swap mid-rate spreads specified by Markit Group
Ltd. or any successor, subject to a minimum rate and a maximum rate as
determined by reference to the Public Debt Rating in effect on such date as set
forth  below:

 

Public Debt Rating
S&P/Moody’s

 

Minimum Rate

 

Maximum Rate

 

Level 1

AA- / Aa3 or above

 

0.100

%

0.750

%

Level 2

Lower than Level 1 but at least A / A2

 

0.200

%

0.875

%

Level 3

Lower than Level 2 but at least A- / A3

 

0.250

%

1.000

%

Level 4

Lower than Level 3

 

0.300

%

1.125

%

 

8

--------------------------------------------------------------------------------


 

If the Borrower’s interpolated credit default swap spread, or one-year credit
default swap spread, as the case may be, as specified by Markit Group Ltd. (or
any successor) is unavailable, the Borrower and the Banks shall negotiate in
good faith (for a period of up to thirty days after such spread becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Margin.  The Applicable
Margin at any determination date thereof which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Market
Rate Spread.  If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin at any determination date subsequent
to the end of the Negotiation Period shall be a rate per annum equal to the
maximum rate applicable from time to time as determined in the immediately
preceding paragraph.  If the Borrower ‘s interpolated credit default swap spread
or one-year credit default swap spread, as the case may be, again becomes
available through Markit Group Ltd. (or any successor), then Market Rate Spread
shall be determined on the basis of such credit default swap spread as set forth
above.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Consenting Bank” has the meaning specified in Section 2.7.

 

“Obligations” means, collectively, the Advances and the Borrower’s obligation to
repay Bid Loans.

 

“Payment Office” means, for any Committed Currency, such office of JPMCB as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Banks.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Percentage” means, with respect to each Bank, the ratio of (i) that Bank’s
Credit Exposure, to (ii) the aggregate Credit Exposure of all of the Banks.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity or government or any agency or political
subdivision thereof.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Fee Percentage will be set in accordance
with Level 4 under the definition of “Applicable Margin” or “Applicable Fee
Percentage”, as the case may be; (c) if the ratings

 

9

--------------------------------------------------------------------------------


 

established by S&P and Moody’s shall fall within different but adjacent levels,
the Applicable Margin shall be based upon the higher rating; (d) if the ratings
established by S&P and Moody’s shall fall within different levels that are not
adjacent, the Applicable Margin shall be determined by the level immediately
above the lower rating; (e) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (f) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

“Reference Banks” means JPMCB, Citibank, N.A. and any other Bank selected by the
Borrower that agrees to serve in such role; provided that there shall be no
fewer than two Reference Banks for any rate quotation.

 

“Required Banks” means one or more Banks having an aggregate Percentage of at
least fifty-one percent (51%).

 

“Revolving Advance” means an advance under Section 2.1.

 

“Revolving Borrowing Minimum” means, in respect of Revolving Advances
denominated in Dollars, $10,000,000, in respect of Revolving Advances
denominated in Sterling, £5,000,000 and, in respect of Revolving Advances
denominated in Euros, €10,000,000.

 

“Revolving Note” means a note in substantially the form of Exhibit C hereto with
all blanks appropriately completed, together with any modifications and
extensions thereof and any note or notes issues in renewal thereof or
substitution or replacement therefor.

 

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (on the date hereof, Cuba, Iran, North
Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country to the extent such Person is the subject of Sanctions, or (c) any Person
controlled or more than 50 percent owned by any such Person or Persons.

 

“Securitization Entity” means a corporation, partnership, trust, limited
liability company or other entity that is formed for the purpose of effecting or
facilitating a Securitization Transaction and

 

10

--------------------------------------------------------------------------------


 

which engages in no business and incurs no indebtedness or other liabilities
other than those related to or incidental to a Securitization Transaction.

 

“Securitization Transaction” means a transaction or series of related
transactions pursuant to which a corporation, partnership, trust, limited
liability company or other entity incurs obligations or issues interests, the
proceeds of which are used to finance a discrete pool (which may be fixed or
revolving) of receivables or other financial assets.

 

“Spread Determination Date” means, at any time, (a) for any LIBO Rate Advance,
(i) the date that is two Business Days before the commencement of the Interest
Period applicable to such Advance and (ii) in the case of an Interest Period of
more than three months’ duration, the date that is the last Business Day of each
successive three-month period during such Interest Period, and (b) for any
Floating Rate Advance, (i) the Effective Date and (ii) the first day (or if such
day is not a Business Day, the immediately preceding Business Day) of each
calendar quarter after the Effective Date.

 

“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary” of any specified Person means any other Person of which such first
Person owns (either directly or indirectly through one or more other
Subsidiaries) a majority of the outstanding equity securities or other ownership
interests carrying a majority of the voting power in the election of the board
of directors or other governing body of such Person.

 

“Swingline Advance” has the meaning set forth in Section 2.2.

 

“Swingline Bank” means JPMCB, in its capacity as the Bank making Swingline
Advances under Section 2.2, and any successor in such capacity.

 

“Swingline Commitment” means the Swingline Bank’s obligation to make Swingline
Advances pursuant to Section 2.2.

 

“Swingline Commitment Amount” means, at any time, the lesser of (i) $50,000,000,
or (ii) the excess, if any, of the Aggregate Commitment Amount over the
Aggregate Outstandings at such time.

 

1.2                               Times

 

All references to times of day in this Agreement shall be references to New
York, New York time unless otherwise specifically provided.

 

2.                                      LINE OF CREDIT

 

2.1                               Revolving Advances.

 

Each Bank severally agrees, on the terms and conditions hereinafter set forth,
to make Advances (each, a “Revolving Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Commitment Termination Date applicable to such Bank in accordance with this
Section 2.1; provided, however, that no Bank shall have any

 

11

--------------------------------------------------------------------------------


 

obligation to make any Revolving Advance if, after giving effect to such
Advance, (i) that Bank’s Committed Outstandings (based in respect of any
Revolving Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable request for such Revolving Borrowing) would exceed that Bank’s
Commitment, or (ii) the Aggregate Outstandings (based in respect of any
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable request for such Revolving Borrowing) would exceed the Aggregate
Commitment Amount.  The credit facility established hereby is revolving; subject
to the terms and conditions of this Agreement, the Borrower may borrow, prepay
pursuant to Section 6.3 and reborrow under this Section 2.1.  The obligations of
the Banks hereunder shall be several, but not joint.

 

2.2                               Swingline Advances.

 

In order to accommodate the Borrower’s need for short-term revolving credit, the
Swingline Bank agrees to make advances on the terms and subject to the
conditions set forth in this Section (each a “Swingline Advance”).

 

(a)                                 Swingline Advances shall be available during
the period from the date of this Agreement through and including the Commitment
Termination Date applicable to the Swingline Bank.  Each Swingline Advance shall
be denominated in Dollars.

 

(b)                                 The Swingline Bank shall have no obligation
to make any Swingline Advance if, after giving effect to such Swingline Advance,
(i) the aggregate amount of Swingline Advances then outstanding would exceed the
Swingline Commitment Amount, (ii) the Aggregate Outstandings would exceed the
Aggregate Commitment Amount, (iii) the Aggregate Outstandings would exceed the
commitments of the Banks having a Commitment Termination Date that is less than
ten Business Days after the date of such Swingline Advance or (iv) the aggregate
amount of Swingline Advances then outstanding plus the Committed Outstandings of
the Bank acting as Swingline Bank would exceed the Commitment of the Bank acting
as Swingline Bank.

 

(c)                                  Each Swingline Advance shall occur
following written or telephonic request to the Swingline Bank from any person
purporting to be authorized to request Advances on behalf of the Borrower.  Each
such notice or request must be received by the Swingline Bank no later than
1:00 p.m. on the Business Day on which the Swingline Advance is to occur and
shall specify (i) that the Borrower is requesting a Swingline Advance, and
(ii) the amount thereof.  Prior to the close of business on the day it receives
the notice or request, the Swingline Bank shall disburse the Swingline Advance
by crediting the same to the Borrower’s demand deposit account maintained with
the Agent or in such other manner as the Swingline Bank and the Borrower may
from time to time agree in writing.  The Swingline Bank shall have no obligation
to, and shall not, disburse any Swingline Advance if any condition set forth in
Section 2.5 has not been satisfied on the day of the requested Swingline
Advance.  Each Swingline Advance shall be in the amount of $10,000,000 or more.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Each Swingline Advance shall bear interest
at an annual rate equal to the Floating Rate.  Interest on the Swingline Advance
shall be payable in arrears on the last day of each March, June, September and
December, and on the final Commitment Termination Date.

 

(e)                                  [Reserved].

 

(f)                                   The Borrower shall repay the principal of
the Swingline Advances in full not less frequently than once every ten Business
Days, and upon such repayment in full, shall not request another Swingline
Advance for at least one full Business Day.  The Borrower may use the proceeds
of an Advance made pursuant to Section 2.1 to repay any Swingline Advance.  No
Swingline Advance shall be used to refinance an outstanding Swingline Advance.

 

(g)                                  The Swingline Bank may at any time and from
time to time (whether before or after the occurrence of an Event of Default), by
notice to the Agent not later than 1:00 p.m. on any Business Day, request that
the Banks make Revolving Advances in an aggregate principal amount equal to the
then-outstanding principal amount of the Swingline Advances.  Upon receiving
such notice and request, and in any event not later than 2:00 p.m. on the date
of the notice and request, the Agent shall notify each Bank of the amount of the
requested Borrowing, that the proceeds of the Borrowing are to be used to repay
a Swingline Advance and of the amount of each Bank’s Advance with respect
thereto.  Unless one of the events described in Section 10.1(j) shall have
occurred, so long as a Bank receives such notice from the Agent prior to
2:00 p.m. on the date the requested Borrowing is to occur, each Bank shall make
its Advance with respect to that Borrowing available to the Agent by wire
transfer of immediately available funds to the Agent not later than 3:00 p.m. on
the same day.  Prior to the close of business on the same day, the Agent will
disburse the Borrowing by crediting the same to the account of the Swingline
Bank.  Any Advances made by Banks pursuant to this Section 2.2(g) shall
initially bear interest at the Base Rate, but the rate of interest that applies
to such Advances may be converted pursuant to Section 5.2, and such Advances
shall in all other respects be treated in the same manner as Advances made
pursuant to Section 2.1.

 

(h)                                 The Borrower may prepay any Swingline
Advance on the Business Day it is made or on any subsequent Business Day;
provided, however, that each such partial prepayment shall be in the principal
amount of $10,000,000 or more.

 

(i)                                     In the event that one of the events of
default described in Section 10.1(j) shall have occurred, the Agent shall
immediately notify the Swingline Bank and the Banks, and, if any Swingline
Advances or interest thereon is outstanding on such day it receives notice, each
Bank will purchase from the Swingline Bank an undivided participation interest
in the Swingline Advance and interest thereon in an amount equal to its
Percentage of such Swingline Advance.  Upon request, each Bank will promptly
transfer to the Swingline Bank, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Bank

 

13

--------------------------------------------------------------------------------


 

will deliver to such Bank a loan participation certificate, dated the date of
receipt of such funds and in such amount.  Thereafter, the Swingline Bank shall
make no further Swingline Advances, any payments received directly by the
Swingline Bank with respect to the Swingline Advances shall be treated as excess
payments subject to Section 11.4, and all other payments made by the Borrower
shall be applied in the manner required by Section 11.2.

 

(j)                                    Each Bank’s obligation to make a
Revolving Advance under paragraph (g) or to purchase a participation in a
Swingline Advance under paragraph (i) shall be absolute and unconditional, and
shall not be affected by any circumstance, including but not limited to (i) any
setoff, counterclaim, recoupment, defense or other right that such Bank or any
other Person may have against the Swingline Bank, (ii) the occurrence or
continuance of a Default or Event of Default or the termination of the
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any other Person, (iv) any breach of this Agreement by the
Borrower or any other Bank, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to the foregoing.

 

(k)                                 Any Swingline Advances that are outstanding
on the Commitment Termination Date shall be paid in full on such date, with all
accrued interest.

 

2.3                               Bid Borrowings.

 

(a)                                 The Borrower may from time to time deliver
to the Agent a request (a “Bid Borrowing Request”) that the Agent solicit offers
to make Bid Loans denominated in Dollars from the Banks.  Each such request
shall be made no later than 10:00 a.m. on the fourth Business Day before the day
of the proposed Bid Borrowing.  Each such request shall state (i) the day of the
proposed Bid Borrowing (which day shall be a Business Day), (ii) the aggregate
amount of the proposed Bid Borrowing, and (iii) the Interest Period or Interest
Periods with respect to such Bid Borrowing (and, if more than one Interest
Period is to be applicable, the duration of each such Interest Period and the
portion of the Bid Borrowing that will be subject to each such Interest
Period).  Each Bid Borrowing request shall be in an amount equal to an integral
multiple of $10,000,000.  The Borrower may not request any Bid Borrowing
hereunder if (i) the Borrower has made such a request within the preceding 5
Business Days, (ii) the making of the proposed Bid Borrowing would cause more
than 3 Bid Borrowings to be outstanding at any one time, (iii) the making of the
proposed Bid Borrowing would cause the aggregate principal amount of Bid
Borrowings to exceed $100,000,000, or (iv) the making of the proposed Bid
Borrowing would cause the Aggregate Outstandings to exceed the Aggregate
Commitment Amount.

 

(b)                                 Promptly following receipt of any Bid
Borrowing Request, the Agent shall notify each Bank of the details thereof by
telecopy.

 

(c)                                  Each Bank may (but shall have no obligation
to) deliver to the Agent a Bid Loan Quote with respect to any Bid Borrowing
Request.  The Agent may reject any Bid

 

14

--------------------------------------------------------------------------------


 

Loan Quote received after 9:00 a.m. on the third Business Day preceding the
proposed Bid Borrowing; provided, however, that no Bid Loan Quote by JPMCB, in
its capacity as a Bank, shall be effective if delivered to the Agent after
8:45 a.m. on the third Business Day preceding the proposed Bid Borrowing.  Each
Bid Loan Quote shall specify the name of the offering Bank, the date of the
proposed Bid Loan, the principal amount of the Bid Loan that the offering Bank
proposes to make, and the rate of interest per annum (adjusted to the nearest
1/100th of 1%) to be applicable to the proposed Bid Loan.  The Agent shall
ignore any Bid Loan Quote that (i) fails to include all of the information
required under this paragraph, (ii) contains qualifying, conditional or similar
language; (iii) proposes terms other than or in addition to those set forth in
the applicable Bid Borrowing Request, or (iv) arrives after the time required
above.

 

(d)                                 The Agent shall notify the Borrower of the
terms of any Bid Loan Quote submitted by a Bank that meets the requirements set
forth above.  Such notice shall include (i) the aggregate principal amount of
Bid Loans for which Bid Loan Quotes have been received for each Interest Period
specified in the Bid Borrowing Request, (ii) the respective principal amounts
and interest rates so offered, and (iii) if applicable, limitations on the
aggregate principal amount of Bid Loans for which offers in any single Bid Loan
Quote may be accepted.  Such notification shall be delivered (x) on the day of
receipt, if the Bid Loan Quote is submitted prior to the third Business Day
preceding the proposed Bid Borrowing, or (y) no later than 9:30 a.m. on the day
of receipt, if the Bid Loan Quote is submitted on the third Business Day
preceding the proposed Bid Borrowing.

 

(e)                                  Not later than 10:00 a.m. on the third
Business Day preceding any Bid Borrowing, the Borrower shall notify the Agent in
writing or telephonically of its acceptance or rejection of the Bid Loan
Quotes.  If the Borrower fails to notify the Agent by such time, the Borrower
shall be deemed to have rejected each of the Bid Loan Quotes.  The Borrower’s
acceptance of any Bid Loan Quotes shall specify the aggregate principal amount
of offers for each Interest Period that the Borrower accepts.  The Borrower may
accept any Bid Loan Quote in whole or in part, provided, however, that:

 

(i)                                     the principal amount of any portion of a
Bid Borrowing subject to any given Interest Period may not exceed the
corresponding portion specified in the related Bid Borrowing Request;

 

(ii)                                  the principal amount of each Bid Borrowing
(as to all Interest Periods combined) must be equal to an integral multiple of
$10,000,000;

 

(iii)                               acceptance of Bid Loan Quotes may only be
made on the basis of ascending interest rates within each Interest Period; and

 

(iv)                              the Borrower may not accept any Bid Loan Quote
that fails to comply with the requirements of this Agreement.

 

15

--------------------------------------------------------------------------------

 


 

(f)                                   If Bid Loan Quotes with the same interest
rates with respect to any given Interest Period are submitted by two or more
Banks in an aggregate amount greater than that necessary to satisfy the
corresponding Bid Borrowing Request, the principal amount of Bid Loans in
respect of which such offers are accepted shall be allocated by the Agent among
such Banks as nearly as possible (in such amounts not less than $1,000,000 as
the Agent may deem appropriate) in proportion to the aggregate principal amounts
of such offers. Absent manifest error, the determination by the Agent of the
amount of the Bid Loans accepted with respect to each Bank shall be final.

 

(g)                                  The Agent shall promptly notify each Bank
having submitted a Bid Loan Quote if its offer has been accepted and, if so, of
the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing.  Each Bank so notified that its Bid Loan Quote has
been accepted shall remit the amount of its accepted Bid Loan Quote to the Agent
in immediately available funds no later than 2:00 p.m. on the date of such Bid
Borrowing.  Prior to the close of business on the day of the requested Bid
Borrowing, the Agent shall disburse such funds by crediting the same to the
Borrower’s demand deposit account maintained with the Agent or in such other
manner as the Agent and the Borrower may from time to time agree.  The Agent
shall have no obligation (i) to disburse the requested Bid Borrowing if any
condition set forth in Section 2.5 has not been satisfied on the day of the
requested Bid Borrowing, or (ii) to disburse any portion of a Bid Borrowing for
which the Agent has failed to receive funds from the applicable Bank by the time
specified above.

 

(h)                                 The Borrower’s obligation to repay each Bid
Loan shall be evidenced by one or more accounts or records maintained by the
Bank making such Bid Loan in the ordinary course of business.

 

(i)                                     The Borrower and the Banks shall from
time submit to the Agent such information as the Agent may reasonably request
regarding outstanding Bid Loans, including the amounts, interest rates, dates of
Borrowing and maturities thereof, for the purpose of allocating amounts received
from the Borrower with respect thereto.

 

(j)                                    Nothing hereunder shall obligate any
Bank, or the Banks collectively, to submit any Bid Loan Quotes in response to a
Bid Borrowing Request, nor shall any provision hereunder obligate the Borrower
to accept any one or more Bid Loan Quotes.

 

2.4                               Reserved.

 

2.5                               Conditions Precedent to Each Advance.

 

The obligation of each Bank to make any Advance hereunder shall be subject to
the satisfaction of the following conditions precedent (and any request for an
Advance shall be deemed a

 

16

--------------------------------------------------------------------------------


 

representation and warranty by the Borrower that each of the following
conditions precedent have been satisfied):

 

(a)                                 the Borrower has delivered to the Agent and
the Banks each of the items required to be delivered pursuant to Section 7;

 

(b)                                 the representations and warranties of the
Borrower contained in this Agreement (other than the representations and
warranties listed as “Material Adverse Effect”, “Litigation” and “Environmental
Matters” on Exhibit B) shall be true and correct on the date of such Advance as
though made on and as of such date (except to the extent that any such
representation or warranty is expressly stated to have been made as of a
specific date, then such representation or warranty shall be true and correct as
of such specific date); and

 

(c)                                  no Default or Event of Default exists.

 

2.6                               Increase of Commitments.

 

(a)                                 So long as no Event of Default has occurred
and is continuing, the Borrower may from time to time, upon at least 10 days’
written notice to the Agent (who shall promptly provide a copy of such notice to
each Bank or Additional Bank (as defined below)), propose to increase the
Aggregate Commitment Amount by increments of $25,000,000, to an amount not to
exceed $4,500,000,000 (the amount of any such increase, the “Additional
Commitment Amount”).  Each Bank and Additional Bank may, not more than 10
Business Days following receipt of such notice, elect by written notice to the
Borrower and the Agent to participate in the requested increase of Commitments
and the amount of such participation.  No Bank (or any successor thereto) shall
have any obligation to increase its Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Bank to
increase its Commitment shall be made in its sole discretion independently from
any other Bank.  Any Bank that does not respond to a request to increase its
Commitment hereunder shall be deemed to have declined such request.

 

(b)                                 The Borrower may designate any Bank or other
financial institution which at the time agrees to, in the case of any such
Person that is an existing Bank, increase its Commitment and in the case of any
other such Person (each such Person, and each Person that shall accept an
assignment as provided in Section 2.7 is an “Additional Bank”), become a party
to this Agreement; provided, however, that any new bank or financial institution
must meet the criteria for an Eligible Assignee and must in all other respects
be acceptable to the Agent and the Swingline Bank, which acceptance will not be
unreasonably withheld or delayed.  The sum of the increases in the Commitments
of the existing Banks pursuant to this paragraph (b) plus the Commitments of the
Additional Banks shall not in the aggregate exceed the unsubscribed amount of
the Additional Commitment Amount.

 

17

--------------------------------------------------------------------------------


 

(c)                                  An increase in the aggregate amount of the
Aggregate Commitment Amount pursuant to this Section 2.6 shall become effective
upon the receipt by the Agent of an agreement in form and substance satisfactory
to the Agent signed by the Borrower, by each Additional Bank and by each other
Bank whose Aggregate Commitment Amount is to be increased, setting forth the new
Commitments of such Banks and setting forth the agreement of each Additional
Bank to become a party to this Agreement and to be bound by all the terms and
provisions hereof, and such evidence of appropriate corporate authorization on
the part of the Borrower with respect to the increase in the Commitments and
such opinions of counsel for the Borrower with respect to the increase in the
Aggregate Commitment Amount as the Agent may reasonably request.

 

(d)                                 Upon the acceptance of any such agreement by
the Agent, the Aggregate Commitment Amount shall automatically be increased by
the amount of the Commitments added through such agreement.

 

(e)                                  Upon any increase in the aggregate amount
of the Commitments pursuant to this Section 2.6 that is not pro rata among all
Banks, within five (5) Business Days, in the case of any Revolving Advances
bearing interest at the Floating Rate, and at the end of the then current
Interest Period with respect thereto, in the case of any Revolving Advances
bearing interest at a LIBO Rate, the Borrower shall prepay such Advances in
their entirety and, to the extent the Borrower elect to do so and subject to the
conditions specified in Section 2.5, the Borrower shall reborrow Revolving
Advances from the Banks in proportion to their respective Commitments after
giving effect to such increase, until such time as all outstanding Revolving
Advances are held by the Banks in such proportion.

 

2.7                               Extension of Commitment Termination Date.

 

(a)                                 So long as no Event of Default has occurred
and is continuing, the Borrower may, upon at least 45 days and not more than 60
days prior to the first and/or second anniversary of the date hereof, by written
notice to the Agent (who shall promptly provide a copy of such notice to each
Bank), propose to extend the Commitment Termination Date by one year.  Each Bank
may, not more than 30 days nor less than 20 days prior to such anniversary date,
elect by written notice to the Borrower and the Agent to extend its Commitment
Termination Date by a period of one year.  The Agent will notify the Borrower,
in writing of the Banks’ decisions no later than 15 days prior to such
anniversary date.  No Bank (or any successor thereto) shall have any obligation
to extend its Commitment Termination Date, and any decision by a Bank to extend
its Commitment Termination Date shall be made in its sole discretion
independently from any other Bank.  Any Bank that does not respond to a request
to extend the Commitment Termination Date shall be deemed to be a Non-Consenting
Bank.

 

(b)          If any Bank shall not elect to extend its Commitment Termination
Date pursuant to paragraph (a) (each such Bank being a “Non-Consenting Bank”),
the Borrower may designate another bank or other financial institution

 

18

--------------------------------------------------------------------------------


 

(which may be, but need not be, one or more of the existing Banks) which at the
time agrees to accept an assignment of the Commitment of the Non-Consenting Bank
in accordance with Section 11.11; provided, however, that (i) any Additional
Bank must meet the criteria for an Eligible Assignee and must in all other
respects be acceptable to the Agent and the Swingline Bank, which acceptance
will not be unreasonably withheld or delayed; (ii) the amount of the Commitment
of any such Additional Bank as a result of such substitution shall in no event
be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Bank is less than $5,000,000, in which case such Additional Bank
shall assume all of such lesser amount; (iii) any such Non-Consenting Bank shall
have been paid (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Non-Consenting Bank plus (B) any accrued but unpaid commitment
fees owing to such Non-Consenting Bank as of the effective date of such
assignment; (iv) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Bank, and all other accrued and
unpaid amounts owing to such Non-Consenting Bank hereunder, as of the effective
date of such assignment shall have been paid to such Non-Consenting Bank; and
(v) with respect to any such Additional Bank, the applicable processing and
recordation fee required under Section 11.11 for such assignment shall have been
paid.  To the extent that the Commitment Termination Date is not extended as to
any Bank pursuant to this Section 2.7 and the Commitment of such Bank is not
assumed in accordance with this subsection (b), the Commitment of such
Non-Consenting Bank shall automatically terminate in whole on such unextended
Commitment Termination Date without any further notice or other action by the
Borrower, such Bank or any other Person; provided that such Non-Consenting
Bank’s rights under Sections 4.3, 5.4, 6.5 and 12.10, and its obligations under
Section 11.5, shall survive the Commitment Termination Date for such Bank as to
matters occurring prior to such date.

 

(c)           If (after giving effect to any assignments pursuant to subsection
(b) of this Section 2.7) Banks having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the applicable anniversary date
consent in writing to a requested extension (whether by execution or delivery of
an Assignment Certificate or otherwise) not later than one Business Day prior to
such anniversary date, the Agent shall so notify the Borrower, and the
Commitment Termination Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.7, and all
references in this Agreement, and in the Revolving Notes to the “Commitment
Termination Date” shall, with respect to each Bank other than a Non-Consenting
Bank for such extension, refer to the Commitment Termination Date as so
extended.  Promptly following each extension of the Commitment Termination Date,
the Agent shall notify the Banks of the extension of the scheduled Commitment
Termination Date in effect immediately prior thereto.

 

19

--------------------------------------------------------------------------------


 

2.8                               Evidence of Debt.

 

(a)                                 Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Bank resulting from each Revolving Advance owing to such Bank
from time to time, including the amounts of principal and interest payable and
paid to such Bank from time to time hereunder in respect of Revolving Advances. 
The Borrower agrees that upon notice by any Bank to the Borrower (with a copy of
such notice to the Agent) to the effect that a Revolving Note is required or
appropriate in order for such Bank to evidence (whether for purposes of pledge,
enforcement or otherwise) the Revolving Advances owing to, or to be made by,
such Bank, the Borrower shall promptly execute and deliver to such Bank a
Revolving Note payable to the order of such Bank in a principal amount up to the
Commitment of such Bank.

 

(b)                                 The Agent shall maintain a control account,
and a subsidiary account for each Bank, in which accounts (taken together) shall
be recorded (i) the date and amount of each Borrowing made hereunder, the type
of Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assignment Certificate delivered to
and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Bank hereunder
and (iv) the amount of any sum received by the Agent from the Borrower hereunder
and each Bank’s share thereof.

 

(c)                                  Entries made in good faith and in
conformity with sound industry standards by the Agent in the control and
subsidiary accounts pursuant to subsection (b) above shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to each Bank under this Agreement, absent
manifest error; provided, however, that the Borrower shall have the right to
inspect such entries and the failure of the Agent to make an entry, or any
finding that an entry is incorrect, in such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement.

 

3.                                      [Reserved]

 

4.                                      FEES AND EXPENSES

 

4.1                               Commitment Fee.

 

The Borrower will pay each Bank a commitment fee on the aggregate amount of such
Bank’s unused Commitment from the date of this Agreement through the Commitment
Termination Date applicable to such Bank at a rate per annum equal to the
Applicable Fee Percentage.  Each Bank’s unused Commitment shall be determined by
deducting from such Commitment the aggregate principal balance of such Bank’s
Revolving Advances.  Such fee shall be due and

 

20

--------------------------------------------------------------------------------


 

payable quarterly in arrears on the last day of each March, June, September and
December and on the final Commitment Termination Date.

 

4.2                               Reserved.

 

4.3                               Expenses.

 

The Borrower shall pay (i) all reasonable attorneys’ fees and out-of-pocket
expenses of such attorneys incurred by the Agent in connection with the
preparation, negotiation, execution and amendment of this Agreement and related
documents and (ii) all costs and expenses (including but not limited to
reasonable attorneys’ fees and out-of-pocket expenses) incurred by the Agent or
any of the Banks in connection with the enforcement of this Agreement and
related documents (including but not limited to reasonable attorneys’ fees and
out-of-pocket expenses of the Agent and each Bank, whether paid to outside
counsel or allocated to in-house counsel).

 

4.4                               Additional Fees.

 

The Borrower shall pay to the Agent additional fees in the amounts set forth in
any Fee Letter strictly pertaining to this Agreement.

 

5.                                      INTEREST

 

5.1                               Floating Rate.

 

The principal balance of the Revolving Advances shall bear interest at the
Floating Rate unless the Borrower elects a LIBO Rate pursuant to Section 5.2,
subject, however, to imposition of the default rate pursuant to Section 5.3.

 

5.2                               LIBO Rate.

 

The Borrower may from time to time notify the Agent in writing or by telephone
that a particular portion of the outstanding principal balance of the Revolving
Advances shall bear interest at a LIBO Rate for a particular Interest Period. 
The portion of the outstanding balance of the Revolving Advances to which a LIBO
Rate is applied (i) must be in an amount not less than the Revolving Borrowing
Minimum or a multiple thereof, and (ii) must not bear, or otherwise be scheduled
to bear, interest at a LIBO Rate at any time during the applicable Interest
Period.  Any LIBO Rate notification shall be irrevocable, must be made pro rata
with respect to the Revolving Advances of each Bank, and must be received by the
Agent before 11:00 a.m. on the day three Business Days before the Business Day
which is the first day of the applicable Interest Period.  Commencing on the
first day of the applicable Interest Period and continuing through the last day
thereof, the portion of the outstanding principal balance of the Revolving
Advances to which the notification related shall bear interest at the applicable
LIBO Rate (and the remaining part of the principal balance of the Revolving
Advances, if any, shall continue to bear interest at the rate or rates
previously applicable to such amounts), subject, however, to imposition of the
default rate pursuant to Section 5.3.  At the termination of such Interest
Period, unless a new LIBO Rate notification is requested and accepted by the
Borrower, the interest rate applicable to the portion of the principal balance
of (1) the Revolving Advances denominated in Dollars to which the LIBO Rate was
applicable shall revert to the Floating Rate and (2) the Revolving Advances

 

21

--------------------------------------------------------------------------------


 

denominated in any Committed Currency shall be exchanged for an Equivalent
amount of Dollars determined on such date and revert to the Floating Rate. 
Notwithstanding anything to the contrary in this Section, the Borrower’s right
to have a portion of the Revolving Advances bear interest at a LIBO Rate
hereunder shall be suspended (i) at any time that there is a Default or an Event
of Default under this Agreement, (ii) during any period in which any Bank, in
its sole discretion, determines that deposits in amounts equal to the amount for
which a LIBO Rate notification has been given and maturing at the end of the
proposed Interest Period are not readily available to that Bank from major banks
in the London interbank market, (iii) during any period in which any Bank shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any governmental
authority asserts that it is unlawful, for such Bank to perform its obligations
hereunder or to fund or maintain LIBO Rate Advances hereunder or (iv) the
Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference Banks
furnish timely information to the Agent for determining the applicable LIBO Base
Rate, in which case (A) for each Revolving Advance denominated in any Committed
Currency, the Borrower shall either (x) prepay such Advances or (y) exchange
such Advances into an Equivalent amount of Dollars and such Advances shall
revert to the Floating Rate and (B) the obligation of the Bank to make LIBO Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist.  Absent
manifest error, the records of the Agent shall be conclusive evidence as to the
amount of the Revolving Advances bearing interest at a LIBO Rate, the applicable
LIBO Rate and the date on which the Interest Period applicable to such LIBO Rate
expires.  LIBO Rate Advances may not be outstanding as more than six separate
Interest Periods.  Each Reference Bank agrees to furnish to the Agent timely
information for the purpose of determining each LIBO Base Rate.  If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.  The Agent shall give prompt notice to the Borrower
and the Banks of the applicable interest rate determined by the Agent as the
Floating Rate and the LIBO Rate (it being understood that the Agent shall not be
required to disclose to any party hereto any information regarding any Reference
Bank or any rate provided by such Reference Bank in accordance with the
definition of “LIBO Base Rate”, including, without limitation, whether a
Reference Bank has provided a rate or the rate provided by any individual
Reference Bank).

 

5.3                               Default Rate.

 

Upon the occurrence of an Event of Default, and so long as such Event of Default
continues without written waiver thereof by the Agent and the Required Banks, in
the sole discretion of the Required Banks and without waiving any of their other
rights and remedies, the outstanding principal balance of the Advances shall
bear interest at an annual rate which shall be equal to two percent (2.00%) over
the annual rate or rates that would otherwise be in effect with respect to such
Advances had there been no occurrence of such Event of Default.

 

5.4                               Fees on LIBO Rate Advances; Capital Adequacy;
Funding Exceptions.

 

In addition to any interest payable on Advances made hereunder and any fees or
other amounts payable hereunder, the Borrower agrees:

 

22

--------------------------------------------------------------------------------

 


 

(a)                                 LIBO Rate Advances.  If at any time any
applicable law, rule or regulation or the interpretation or administration
thereof by any governmental authority (including, without limitation, Regulation
D of the Federal Reserve Board):

 

(i)                                     shall subject any Bank to any tax, duty
or other charges (including but not limited to any tax designed to discourage
the purchase or acquisition of foreign securities or debt instruments by United
States nationals) with respect to this Agreement, or shall materially change the
basis of taxation of payments to any Bank of the principal of or interest on any
portion of the principal balance of any Advances bearing interest at a LIBO Rate
(except for the imposition of or changes in respect of the rate of tax on the
overall net income of that Bank); or

 

(ii)                                  shall impose or deem applicable or
increase any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Bank because of
any portion of the principal balance of any Advances bearing interest at a LIBO
Rate and the result of any of the foregoing would be to increase the cost to
that Bank of making or maintaining any such portion or to reduce any sum
received or receivable by that Bank with respect to such portion;

 

then, within 30 days after demand by that Bank the Borrower shall pay that Bank
such additional amount or amounts as will compensate that Bank for such
increased cost or reduction.  A certificate in reasonable detail of any Bank
setting forth the basis for the determination of such additional amount or
amounts shall, absent obvious error, be conclusive evidence of such amount or
amounts.  The Agent shall endeavor to notify the Borrower of any change in
applicable laws, rules, regulations, interpretations or administrative practices
that may give rise to liability under this Section, but the Agent shall have no
liability to the Borrower for failure to so notify the Borrower, and the failure
to give such notification shall not be a defense to the Borrower’s obligation to
pay any amounts under this paragraph (a).

 

(b)                                 Capital Adequacy.  If any Bank determines at
any time that its Return has been reduced as a result of any Capital Adequacy
Rule Change, that Bank may require the Borrower to pay it the amount necessary
to restore that Bank’s Return to what it would have been had there been no
Capital Adequacy Rule Change, provided that such Lender is generally charging,
or intends to generally charge, such amounts to its customers that are similarly
situated to the Borrower and with similar credit facilities, to the extent such
Lender has the right under such similar credit facilities to do so (but such
Lender shall not be required to disclose any confidential or proprietary
information).  For purposes of this paragraph (b), the following definitions
shall apply:

 

(i)                                     “Return”, for any calendar quarter or
shorter period, means the percentage determined by dividing (A) the sum of
interest and ongoing fees earned by a Bank under this Agreement during such
period by (B) the average

 

23

--------------------------------------------------------------------------------


 

capital that Bank is required to maintain during such period as a result of its
being a party to this Agreement, as determined by that Bank based upon its total
capital requirements and a reasonable attribution formula that takes account of
the Capital Adequacy Rules then in effect. Return may be calculated for each
calendar quarter and for the shorter period between the end of a calendar
quarter and the date of termination in whole of this Agreement.

 

(ii)                                  “Capital Adequacy Rule” means any law,
rule, regulation or guideline regarding capital adequacy or liquidity that
applies to any Bank, or the interpretation thereof by any governmental or
regulatory authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority.  Capital Adequacy
Rules include rules requiring financial institutions to maintain total capital
or liquidity in amounts based upon percentages of outstanding loans, binding
loan commitments and letters of credit.

 

(iii)                               “Capital Adequacy Rule Change” means any
change in any Capital Adequacy Rule occurring after the date of this Agreement,
but does not include any changes in applicable requirements that at the date
hereof are scheduled to take place under the existing Capital Adequacy Rules or
any increases in the capital or liquidity that any Bank is required to maintain
to the extent that the increases are required due to a regulatory authority’s
assessment of that Bank’s financial condition.  For the avoidance of doubt, any
changes resulting from requests, rules, guidelines or directives concerning
capital adequacy or liquidity (x) issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to occur after
the date of this Agreement, regardless of the date enacted, adopted or issued.

 

(iv)                              “Bank” includes (but is not limited to) the
Agent, the Banks, as defined elsewhere in this Agreement, any assignee of any
interest of any Bank hereunder, any participant in the loans made hereunder and
any holding company of any of the foregoing.

 

The initial notice sent by a Bank shall be sent as promptly as practicable after
that Bank learns that its Return has been reduced, shall include a demand for
payment of the amount necessary to restore that Bank’s Return for the quarter in
which the notice is sent, shall state in reasonable detail the cause for the
reduction in that Bank’s Return and that Bank’s calculation of the amount of
such reduction, and shall include that Bank’s representation that it has made
similar demand on one or more other commercial borrowers with revolving or term
loans in excess of $500,000.  Thereafter, that Bank may send a new notice during
each calendar quarter setting forth the calculation of the reduced Return for
that quarter and

 

24

--------------------------------------------------------------------------------


 

including a demand for payment of the amount necessary to restore that Bank’s
Return for that quarter.  A Bank’s calculation in any such notice shall be
conclusive and binding absent demonstrable error.

 

(c)                                  Funding Exceptions.  The Borrower shall
also compensate any Bank, upon written request by that Bank (which request shall
set forth the basis for requesting such amounts), for all losses and imputed
costs in respect of any interest or other consideration paid by that Bank to
lenders of funds borrowed by it or deposited with it to maintain any portion of
the principal balance of any Advances at a LIBO Rate which that Bank sustains
(i) on account of any failure of the Borrower to borrow at a LIBO Rate on a date
specified therefor in a notice provided by the Borrower to the Agent under
Section 5.2 of this Agreement or (ii) due to any payment or prepayment (whether
pursuant to Section 6.2, 6.3, 9.2(d) or 10.2) of any Advance bearing interest at
a LIBO Rate on a date other than the last day of the applicable Interest Period
for such Advance.  A certificate as to any such loss or cost (including
calculations, in reasonable detail, showing how the applicable Bank computed
such loss or cost) shall be promptly submitted by that Bank to the Borrower and
shall, in the absence of manifest error, be conclusive and binding as to the
amount thereof.  Such loss or cost may be computed as though the applicable Bank
acquired deposits in the London interbank market to fund that portion of the
principal balance whether or not such Bank actually did so.

 

5.5                               Mitigation of Yield Protection.

 

Each Bank hereby agrees that, commencing as promptly as practicable after it
becomes aware of the occurrence of any event giving rise to the operation of
Section 5.4 or 6.5 with respect to such Bank, such Bank will give notice thereof
through the Agent to the Borrower.  The Borrower may at any time, by notice
through the Agent to any Bank, request that such Bank change its lending office
as to any Advance or type of Advance or that it specify a new lending office
with respect to its Commitment and any Advance held by it or that it rebook any
such Advance with a view to avoiding or mitigating the consequences of an
occurrence such as described in the preceding sentence, and such Bank will use
reasonable efforts to comply with such request unless, in the opinion of such
Bank, such change or specification or rebooking is inadvisable or might have an
adverse effect, economic or otherwise, upon it, including its reputation.  In
addition, each Bank agrees that, except for changes or specifications or
rebookings required by law or effected pursuant to the preceding sentence, if
the result of any change or change of specification of lending office or
rebooking would, but for this sentence, be to impose additional costs or
requirements upon the Borrower pursuant to Section 5.4 or Section 6.5 (which
would not be imposed absent such change or change of specification or rebooking)
by reason of legal or regulatory requirements in effect at the time thereof and
of which such Bank is aware at such time, then such costs or requirements shall
not be imposed upon the Borrower but shall be borne by such Bank.  All expenses
incurred by any Bank in changing a lending office or specifying another lending
office of such Bank or rebooking any Advance in response to a request from the
Borrower shall be paid by the Borrower.  Nothing in this Section 5.5 (including,
without limitation, any failure by a Bank to give any notice contemplated in the
first sentence hereof) shall limit, reduce or postpone any obligations of the
Borrower under Section 5.4 or Section 6.5,

 

25

--------------------------------------------------------------------------------


 

including any obligations payable in respect of any period prior to the date of
any change or specification of a new lending office or any rebooking of any
Advance.

 

6.                                      DISBURSEMENTS AND PAYMENTS

 

6.1                               Requests for Borrowings.

 

Each Borrowing shall occur on written or telephonic request (confirmed
immediately in writing) to the Agent (and in the case of a LIBO Rate Borrowing
denominated in a Committed Currency, to the London Sub-Agent) from a person
believed by the Agent to be an officer of or other authorized representative for
the Borrower.  A request for a Borrowing must be received by the Agent (and in
the case of a LIBO Rate Advance denominated in a Committed Currency, to the
London Sub-Agent) (i) not later than 11:00 a.m. on the day that such Borrowing
is to be made in the case of a Borrowing that is to bear interest initially at
the Floating Rate or (ii) not later than 11:00 a.m. on the day three Business
Days before the Business Day which is the first day of the applicable Interest
Period for such Borrowing in the case of a Borrowing denominated in Dollars that
is to bear interest initially (in whole or in part) at a LIBO Rate,
(y) 2:00 P.M. (London time) on the day three Business Days before the Business
Day which is the first day of the applicable Interest Period for such Borrowing
in the case of a Borrowing denominated in any Committed Currency.  Each
Revolving Borrowing denominated in any Committed Currency shall bear interest at
a LIBO Rate.  Each Borrowing must be in an amount not less than the Revolving
Borrowing Minimum or a multiple thereof and shall consist of Revolving Advances
in the same currency made on the same day by the Banks ratably according to
their respective Commitments.  Each such notice of a Revolving Borrowing shall
specify the requested (i) date of such Revolving Borrowing, (ii) whether the
Advances comprising such Revolving Borrowing are to be LIBO Rate Advances,
(iii) aggregate amount of such Revolving Borrowing, and (iv) in the case of a
Revolving Borrowing consisting of LIBO Rate Advances, initial Interest Period
and currency for each such Revolving Advance.  Upon receipt of any such request,
the Agent shall notify the Banks of the intended Borrowing no later than 12:00
noon on the date such request for such Borrowing is received by the Agent.  At
or before 2:00 p.m. on the date the requested Borrowing is to be made, in the
case of a Revolving Borrowing consisting of Revolving Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Borrowing, in the case of a Revolving Borrowing consisting of Revolving Advances
denominated in any Committed Currency, each Bank shall remit its Percentage of
the requested Borrowing to the Agent at the applicable Agent’s Account in
immediately available funds.  Prior to the close of business on the day the
requested Borrowing is to be made, the Agent shall disburse such funds by
crediting the same to the Borrower’s demand deposit account maintained with the
Agent or in such other manner as the Agent and any officer of the Borrower may
agree in writing; provided, however, that, if such borrowing is a Revolving
Borrowing denominated in Dollars, the Agent shall first make a portion of such
funds equal to the aggregate principal amount of any Swingline Advances made by
the Swingline Bank and by any other Bank and outstanding on the date of such
Revolving Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the Swingline Bank and such other Banks for repayment of such
Swingline Advances.  Any Borrowing that is to initially bear interest at a LIBO
Rate shall also be subject to all conditions set forth in Section 5.2 hereof.

 

26

--------------------------------------------------------------------------------


 

Unless the Agent shall have received notice from a Bank prior to the time of any
Borrowing that such Bank will not make available to the Agent such Bank’s
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on the date of such Borrowing in accordance
with this Section 6.1 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Bank shall not have so made such ratable portion available to
the Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to such Revolving Advances comprising
such Borrowing and (ii) in the case of such Bank, (A) the Federal Funds Rate, in
the case of Advances denominated in Dollars or (B) the cost of funds incurred by
the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies. If such Bank shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Revolving Advance as
part of such Borrowing for purposes of this Agreement.

 

6.2                               Payments.

 

(a)                                 Generally.  The Borrower shall initiate all
payments, except with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, of principal,
interest, fees and other payments due under this Agreement and all prepayments
with respect to this Agreement to the Banks by means of payment made by the
Borrower to the Agent in Dollars not later than 12:00 noon in same day funds for
the account of the Banks.  The Borrower shall initiate each payment with respect
to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds.  All such payments shall be made in immediately
available funds.  Any payment due on a day on which the Agent is not open for
substantially all of its business shall be due on the next day on which the
Agent is so open.  Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fee or commission, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.  Absent obvious
error, the records of the Agent will be conclusive evidence of the principal and
accrued interest owing with respect to all Obligations.

 

(b)                                 Revolving Advances: Interest Payments. 
Interest accruing on the Revolving Advances during any month at the Floating
Rate shall be payable quarterly in arrears on the last day of each March, June,
September and December and at maturity.  Interest accruing on the Revolving
Advances at the LIBO Rate shall be payable on the last day of the applicable
Interest Period and at maturity and, if the applicable Interest Period has a
duration of longer than three months, on the day

 

27

--------------------------------------------------------------------------------


 

during such Interest Period that is every three months after the first day of
such Interest Period.

 

(c)                                  Revolving Advances: Principal Payment.  The
entire principal balance of the Revolving Advances owing to each Bank shall be
due and payable in full on the Commitment Termination Date applicable to such
Bank.

 

(d)                                 Swingline Advances.  Interest and principal
on the Swingline Advances shall be due and payable as set forth in Section 2.2.

 

(e)                                  Bid Loans: Interest.  Interest accruing on
the principal balance of each Bid Loan shall be due and payable on the last day
of the Interest Period applicable thereto.

 

(f)                                   Bid Loans: Principal.  The principal
balance of each Bid Loan shall be due and payable in full on the last day of the
Interest Period applicable thereto.

 

To the extent that the Agent receives funds for application to the amounts owing
by the Borrower under or in respect of this Agreement or any Revolving Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Banks in accordance with the terms of this Section 6.2,
the Agent shall be entitled to convert or exchange such funds into Dollars or
into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 6.2; provided that the Borrower and each of the Banks hereby agree that
the Agent shall not be liable or responsible for any loss, cost or expense
suffered by the Borrower or such Bank as a result of any conversion or exchange
of currencies effected pursuant to this Section 6.2 or as a result of the
failure of the Agent to effect any such conversion or exchange, except for such
loss, cost or expense due to the Agent’s negligence, gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable judgment; and provided further that the Borrower agrees to
indemnify the Agent and each Bank, and hold the Agent and each Bank harmless,
for any and all losses, costs and expenses incurred by the Agent or any Bank for
any conversion or exchange of currencies (or the failure to convert or exchange
any currencies) in accordance with this Section 6.2 except for such losses,
costs or expenses due to the Agent’s or Bank’s negligence, gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable judgment.

 

6.3                               Prepayments.

 

(a)  Optional.  The Borrower may prepay the Revolving Advances or the Swingline
Advances in whole at any time or from time to time in part, without penalty or
premium, provided that (i) prepayment of any Bank’s Advances must be accompanied
by pro rata prepayment of each other Bank’s Advances, (ii) any partial
prepayment must be in an aggregate amount not less than $10,000,000 (or the
approximate Equivalent thereof in any Committed Currency), (iii) prepayment of
any principal bearing interest at a Base Rate may be made only on one Business
Day’s notice to the Agent, and (iv) any prepayment of Advances, which at the
time of such prepayment bear interest at a LIBO Rate, shall be (A) made only on
three Business Days’ notice to the Agent, (B) in a principal amount equal to
that portion of the entire Borrowing to

 

28

--------------------------------------------------------------------------------


 

which any given LIBO Rate was applicable, and (C) accompanied by accrued
interest on such prepayment through the date of prepayment and additional
compensation calculated in accordance with Section 5.4(c) hereof. The Borrower
may not prepay any Bid Loan without the consent of the holder thereof.

 

(b)  Mandatory.  If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (i) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (ii) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding exceeds 105% of the aggregate Commitments of the
Banks on such date, the Borrower shall, as soon as practicable and in any event
within two Business Days after receipt of such notice, subject to the proviso to
this sentence set forth below, prepay the outstanding principal amount of any
Advances in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Commitments of the Banks on such date together
with any interest accrued to the date of such prepayment on the aggregate
principal amount of Advances prepaid; provided that if the aggregate principal
amount of Floating Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Floating
Rate Advances then outstanding shall be deferred until the earliest to occur of
the last day of the Interest Period of the outstanding LIBO Rate Advances in an
amount equal to the excess of such required prepayment.  The Agent shall give
prompt notice of any prepayment required under this Section 6.3(b) to the
Borrower and the Banks, and shall provide prompt notice to the Borrower of any
such notice of required prepayment received by it from any Bank.

 

6.4                               Termination or Reduction of the Commitments.

 

The Borrower may from time to time on at least ten calendar days’ prior notice
received by the Agent (which shall promptly advise each Bank thereof) terminate
the Commitments of the Banks in whole or permanently reduce the Commitments of
the Banks in part, provided that (i) the Commitments of the Banks may not be
terminated in whole at any time that any Advance remains outstanding, (ii) each
partial reduction of the Commitments of the Banks shall be in the minimum amount
of $10,000,000 or in a multiple of $10,000,000 in excess thereof, (iii) each
partial reduction of the Commitments of the Banks shall be pro rata as to all of
the Commitments of the Banks on the basis of the respective Percentages of the
Banks, and (iv) no partial reduction of the Commitments of the Banks shall
reduce the aggregate amount of the Commitments of the Banks to an amount less
than the Aggregate Outstandings.

 

6.5                               Taxes.

 

(a)                                 All payments made by the Borrower to the
Agent or any Bank (herein any “Payee”) under or in connection with this
Agreement shall be made without any setoff or other counterclaim, and free and
clear of and without deduction for or on account of any present or future taxes
now or hereafter imposed by any governmental or other authority, except to the
extent that such deduction or withholding is compelled by law.  As used herein,
the term “Taxes” shall include all income, excise and other taxes of whatever
nature (other than taxes generally

 

29

--------------------------------------------------------------------------------


 

assessed on the overall net income of the Payee by the government or other
authority of the country, state or political subdivision in which such Payee is
incorporated or in which the office through which the Payee is acting is
located) as well as all levies, imposts, duties, charges, or fees of whatever
nature.  If the Borrower is compelled by law to make any such deductions or
withholdings it will:

 

(i)                                     pay to the relevant authorities the full
amount required to be so withheld or deducted;

 

(ii)                                  except to the extent that such deduction
or withholding results from a breach by any Payee of the representations
contained in Section 6.5(b), pay such additional amounts (including, without
limitation, any penalties, interest or expenses) as may be necessary in order
that the net amount received by each Payee after such deductions or withholdings
(including any required deduction or withholding on such additional amounts)
shall equal the amount such Payee would have received had no such deductions or
withholdings been made; and

 

(iii)                               promptly forward to the Agent (for delivery
to such Payee) an official receipt or other documentation satisfactory to the
Agent evidencing such payment to such authorities.

 

(b)                                 If any Taxes otherwise payable by the
Borrower pursuant to the foregoing paragraph are directly asserted against any
Payee, such Payee may pay such Taxes and the Borrower promptly shall reimburse
such Payee to the full extent otherwise required by such paragraph.  The
obligations of the Borrower under this Section 6.5 shall survive any termination
of this Agreement.  Each Bank by its execution of this Agreement does hereby
represent (and each additional Bank by its execution of any Assignment
Certificate pursuant to Section 11.11 shall be deemed to represent) to each
other Bank, the Agent and the Borrower that if such Bank or additional Bank is
organized under the laws of any jurisdiction other than the United States or any
state thereof, such Bank or additional Bank has furnished to the Agent and the
Borrower either U.S. Internal Revenue Service Form W-8BEN, or U.S. Internal
Revenue Service Form W-8ECI, as applicable (wherein such Bank claims entitlement
to complete exemption from U.S. Federal withholding tax on all interest payments
hereunder).

 

(c)                                  If the Borrower makes an increased tax
payment to a Bank under the foregoing clause (a)(ii) and that Bank determines in
its absolute discretion that (a) a tax credit is attributable to that tax
payment, and (b) that Bank has obtained, utilized and fully retained that tax
credit on an affiliated group basis, then such Bank shall pay an amount to the
Borrower which that Bank determines in its absolute discretion will leave it
(after that payment) in the same after-tax position as it would have been in had
the payment under clause (a)(ii) not been required to be made by the Borrower;
provided, however, that (i) such Bank shall be the sole judge of the amount of
such tax credit and the date on which it is received, (ii) no

 

30

--------------------------------------------------------------------------------


 

Bank shall be obliged to disclose information regarding its tax affairs or tax
computations, (iii) nothing herein shall interfere with a Bank’s right to manage
its tax affairs in whatever manner it sees fit, and (iv) if such Bank shall
subsequently determine that it has lost the credit of all or a portion of such
tax credit, the Borrower shall promptly remit to such Bank the amount certified
by such Bank to be the amount necessary to restore such Bank to the position it
would have been in if no payment had been made pursuant to this sentence.

 

6.6                               Judgment Currency.

 

If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due under this Agreement in Dollars or any alternative currency
(the “Specified Currency”) into another currency (the “Judgment Currency”), the
rate of exchange which shall be applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase the Specified Currency
with the amount of the Judgment Currency on the Business Day next preceding the
day on which such judgment is rendered.  The obligation of the Borrower with
respect to any such sum due from it to the Agent or any Bank (each, an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
under this Agreement in the Judgment Currency, such Entitled Person may, in
accordance with normal banking procedures, purchase and transfer to the required
location of payment the Specified Currency with the amount of the Judgment
Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
applicable Specified Currency, any difference between the sum originally due to
such Entitled Person in the Specified Currency and the amount of the Specified
Currency so purchased and transferred on that Business Day.

 

6.7                               Defaulting Banks.  Notwithstanding any
provision of this Agreement to the contrary, if any Bank becomes a Defaulting
Bank, then the following provisions shall apply for so long as such Bank is a
Defaulting Bank:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 4.1;

 

(b)           the Credit Exposure of such Defaulting Bank shall not be included
in determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.4); provided, that this clause (b) shall not apply to the
vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank affected thereby;

 

(c)           if any Swingline Advances are outstanding at the time such Bank
becomes a Defaulting Bank then:

 

(i)            all or any part of such Defaulting Bank’s participation in
Swingline Advances shall be reallocated among the non-Defaulting Banks in
accordance with their respective Percentages but only to the extent the sum of
all non-Defaulting Banks’

 

31

--------------------------------------------------------------------------------


 

Committed Outstandings plus such Defaulting Bank’s Percentage of Swingline
Advances does not exceed the total of all non-Defaulting Banks’ Commitments and,
after giving effect to such reallocation, the Committed Outstandings of each
non-Defaulting Bank plus such non-Defaulting Bank’s Percentage of Swingline
Advances does not exceed the Commitment of such non-Defaulting Bank;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent prepay such Swingline Advances to the extent not
so reallocated; and

 

(d)           so long as such Bank is a Defaulting Bank, the Swingline Bank
shall not be required to fund any Swingline Advance unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Banks, and participating interests in any newly made Swingline
Advance shall be allocated among non-Defaulting Banks in a manner consistent
with Section 6.7(c)(i) (and such Defaulting Bank shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Bank has a good faith belief that any Bank has defaulted in
fulfilling its obligations under one or more other agreements in which such Bank
commits to extend credit, the Swingline Bank shall not be required to fund any
Swingline Advance unless the Swingline Bank shall have entered into arrangements
with the Borrower or such Bank, satisfactory to the Swingline Bank to defease
any risk to it in respect of such Bank hereunder.

 

In the event that the Agent, the Borrower and the Swingline Bank each agrees
that a Defaulting Bank has adequately remedied all matters that caused such Bank
to be a Defaulting Bank, then the participations of the Banks in Swingline
Advances shall be readjusted to reflect the inclusion of such Bank’s Commitment
and on such date such Bank shall purchase at par such of the Advances of the
other Banks (other than Bid Loans and Swingline Advances) as the Agent shall
determine may be necessary in order for such Bank to hold such Advances in
accordance with its Percentage.

 

7.                                      CONDITIONS PRECEDENT

 

On or before the date hereof, the Borrower shall deliver to the Agent the
documents detailed in Exhibit A, properly executed and in form and content
acceptable to the Agent and the Banks.  For purposes of determining compliance
with the conditions of this Section 7, each Bank shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Banks unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Bank prior to the date hereof, specifying its objection thereto.

 

8.                                      REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Banks to enter into this Agreement, the Borrower
makes the representations and warranties contained in Exhibit B.  Each request
for a Borrowing under this Agreement, each increase of Commitments in accordance
with Section 2.6 and each extension of

 

32

--------------------------------------------------------------------------------


 

Commitments in accordance with Section 2.7 constitutes a reaffirmation of these
representations and warranties (other than, in the case of any Borrowing, the
representations and warranties listed as “Material Adverse Effect”, “Litigation”
and “Environmental Matters” on Exhibit B) as of the date of such Borrowing, such
increase or such extension; provided, that in the case of each increase or
extension, all references in the representations and warranties listed as
“Material Adverse Effect”, “Litigation” and “Environmental Matters” on Exhibit B
to financial statements, and to annual reports, quarterly reports or current
reports filed with the SEC, shall be deemed to refer to the corresponding
versions of those documents most recently delivered by the Borrower in
accordance with Section 9.1 prior to the date of such increase or extension.

 

9.                                      COVENANTS.

 

From the date hereof through the Commitment Termination Date, and thereafter
until the Obligations are paid in full, unless the Required Banks (or the Agent,
with the consent of the Required Banks) shall otherwise agree in writing, the
Borrower shall do the following:

 

9.1                               Financial Information

 

The Borrower shall deliver to the Agent:

 

(a)                                 Annual Financial Statements.  Within 100
days of the Borrower’s fiscal year end, the Borrower’s consolidated annual
financial statements.  The statements must be audited with an unqualified
opinion by a certified public accountant acceptable to the Agent.

 

(b)                                 Interim Financial Statements.  Within 60
days of each Fiscal Quarter, the Borrower’s interim financial statements.  These
statements will be prepared on a consolidated basis and in accordance with
GAAP.  These statements will include a statement of cash flows.

 

(c)                                  Compliance Certificate.  Concurrent with
the financial statements required above, a compliance certificate, in the form
of Exhibit E, signed by an officer of the Borrower, attesting to the accuracy of
the financial statements, and demonstrating in form acceptable to the Agent that
the Borrower remains in compliance with the covenants detailed in this
Agreement.

 

(d)                                 Notices.  Promptly upon becoming aware of
the same, written notice of any Default or Event of Default.

 

(e)                                  Additional Information.  Upon request of
the Agent or any of the Banks, such other information as it may reasonably
request.

 

The Borrower shall deliver the statements required under paragraphs (a) and
(b) to the Agent by e-mail containing either the body of such statements or a
hyperlink to the location of such statements on the World Wide Web.  Upon the
Agent’s receipt of any of the foregoing from the Borrower, the Agent shall
promptly deliver a copy of the same to each Bank, transmitted in the manner
received by the Agent.

 

33

--------------------------------------------------------------------------------

 


 

9.2                               Covenants

 

The Borrower shall:

 

(a)                                 Negative Pledge.  Not create, incur or
suffer to exist any pledge, lien, security interest, assignment or transfer upon
or of any of the Borrower’s accounts receivable or other rights to payment,
whether now existing or hereafter created or existing; provided, however,
nothing in this Section 9.2(a) shall prohibit the Borrower from (i) assigning or
transferring certain of its accounts receivable in connection with a sale of the
part of its business from which such accounts receivable have arisen, or
(ii) transferring not more than 25% of its accounts receivable (with such
percentage determined by face amount of the accounts receivable as of the time
immediately before such transfer) to a Securitization Entity in connection with
a Securitization Transaction, so long as the Borrower receives reasonably
equivalent value on account of such transfer.

 

(b)                                 Taxes.  Pay, when due, all taxes,
assessments and governmental charges levied or imposed upon the Borrower;
provided, however, the Borrower shall not be required to pay any such tax,
assessment or governmental charge whose amount, applicability or validity is
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established by the Borrower in accordance with generally
accepted accounting principles.

 

(c)                                  Insurance.  Cause its properties to be
adequately insured against loss or damage and to carry such other insurance as
is usually carried by persons engaged in the same or similar business.  Such
insurance shall either be maintained by the Borrower through self-insurance
through captive insurance companies or by insurance issued by reputable and
solvent insurance companies.

 

(d)                                 Merger.  Refrain from being acquired by any
other entity and refrain from transferring all or substantially all of its
assets to, or consolidating, merging or otherwise combining with, any other
entity where the Borrower is not the surviving entity; provided, however, the
Borrower’s failure to comply with the requirements of this Section 9.2(d) shall
not constitute an Event of Default under Section 10.1(f) of this Agreement, but
instead shall give the Required Banks the right, by written notice to the
Borrower, to demand payment of unpaid principal, accrued interest and all other
amounts payable under this Agreement and to terminate the Commitments, with such
demand and termination to be effective thirty calendar days’ following such
written notice from the Required Banks to the Borrower.

 

(e)                                  Maintenance of Properties.  Make all
repairs, renewals or replacements necessary to keep its plant, properties and
equipment in good working condition; provided, however, that nothing in this
Section 9.2(e) shall prevent the Borrower from discontinuing the operation or
maintenance of such plant, properties or equipment if such discontinuance is, in
the judgment of the Borrower, desirable in the conduct of its business.

 

34

--------------------------------------------------------------------------------


 

(f)                                   Books and Records.  Maintain adequate
books and records in accordance with generally accepted accounting principles.

 

(g)                                  Compliance with Laws.  Comply with all
material laws and regulations applicable to its business.

 

(h)                                 Preservation of Rights.  Maintain and
preserve its corporate existence and all material rights, privileges, charters
and franchises it now has; provided, however, that the Borrower shall not be
required to preserve any such right, privilege, charter or franchise if the
Board of Directors of the Borrower shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower.

 

(i)                                     Inspection.  Upon reasonable notice by
the Agent to the Borrower, permit the Agent or any Bank to visit and inspect the
Borrower’s properties and examine its books and records to the extent the Agent
or such Bank determines such inspection and examination is necessary for the
Agent or such Bank to observe and monitor the Borrower’s financial performance
and financial condition and to assure the Borrower’s compliance with its
obligations under this Agreement.

 

(j)                                    Use of Proceeds.  (x) Use the proceeds of
the Advances solely for the Borrower’s general corporate purposes; provided,
however, the proceeds of the Advances shall not be used by the Borrower (i) in
connection with any acquisition by the Borrower of other businesses, whether
through merger, consolidation, acquisition of assets, acquisition of stock or
other ownership interests or otherwise; or (ii) in connection with or
preparation for any case or proceeding contemplated by Section 10.1(j) hereof;
and (y) not request any Borrowing, and not knowingly use, and use commercially
reasonable efforts to procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not knowingly use, the proceeds
of any Borrowing (A) in furtherance of a corrupt offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in a manner which constitutes (1) a violation of the FCPA, (2) a
violation of the Bribery Act, or (3) a material violation of any other
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent licensed by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or otherwise authorized under the U.S. law,  or (C) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

 

(k)                                 Foreign Assets Control.  Ensure that neither
the Borrower nor any subsidiary of the Borrower nor any Person who owns a
controlling interest in or otherwise controls the Borrower is or shall be listed
on (i) the lists of Specially Designated Nationals and Blocked Persons
maintained by the Department of the Treasury’s Office of Foreign Assets Control,
or (ii) the list of persons whose property or interests in property are blocked
or subject to blocking pursuant to section 1 of Executive Order 13224 of
September 23, 2001.

 

35

--------------------------------------------------------------------------------


 

(l)                                     Ratio of EBITDA to Interest.  Maintain
its EBITDA to Interest Ratio as of the end of each fiscal quarter of the
Borrower at not less than 3.0 to 1.

 

(m)                             Anti-Corruption Laws and Sanctions.  Maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents in all material respects with Anti-Corruption
Laws and applicable Sanctions.

 

These covenants were negotiated by the Banks and the Borrower based on
information provided to the Banks by the Borrower.  A breach of a covenant is an
indication that the risk of the transaction has increased.  In consideration for
any waiver or modification of these covenants, the Banks may require: collateral
or other credit support; higher fees or interest rates; and/or revised loan
documentation or monitoring.  Any covenant waiver or modification will be made
in the sole discretion of the Required Banks.  The foregoing in no way limits
the rights of the Agent and Banks under Section 10 of this Agreement.

 

10.                               EVENTS OF DEFAULT AND REMEDIES.

 

10.1                        Default

 

As used herein, “Event of Default” means any of the following:

 

(a)                                 Default in the payment when due of any
principal due with respect to any of the Obligations and the continuance of such
default for one (1) calendar day.

 

(b)                                 Default in the payment when due of any
interest, fees, costs, expenses or other payments required to be paid by the
Borrower under this Agreement and the continuance of such default for five
(5) calendar days.

 

(c)                                  Default in the payment of unpaid principal,
interest and other payments under this Agreement (other than as set forth in
subsections (a) and (b) above) following the Borrower’s receipt of written
notice from the Required Banks demanding payment thereof as permitted in this
Agreement and the passage of thirty calendar days following such written notice.

 

(d)                                 Default in the observance or performance of
any covenant or agreement contained in Section 9.2(a) or 9.2(l) of this
Agreement.

 

(e)                                  Default in the observance or performance of
any covenant or agreement contained in Section 9.1 of this Agreement and
continuance of such default for twenty (20) calendar days.

 

(f)                                   Default in the observance or performance
of any covenant or agreement contained in this Agreement or related documents
(other than a covenant or agreement a default in whose performance is elsewhere
in this Section 10.1 specifically dealt with) and continuance for more than
thirty (30) calendar days.

 

36

--------------------------------------------------------------------------------


 

(g)                                  Default in the payment of any indebtedness
of the Borrower when due or, if payable on demand, on demand, or any other
default by the Borrower in any agreement relating to indebtedness or contingent
liabilities that would allow the maturity of such indebtedness to be
accelerated, in each case if the outstanding balance (including principal,
interest, and any other sums) of all such indebtedness or liabilities in default
at any one time exceeds $200,000,000.

 

(h)                                 Any representation or warranty made by the
Borrower to the Agent or the Banks proves to be untrue in any material respect.

 

(i)                                     The rendering against the Borrower of
any final judgment, decree or order for the payment of money in excess of
$500,000,000 (excluding any portion of such judgment, decree or order which is
insured by an unrelated third-party insurer which has not objected to or denied
coverage), and the continuance of such judgment, decree or order unsatisfied and
in effect for any period of ninety (90) calendar days without a stay of
execution.

 

(j)                                    With or without the Borrower’s consent, a
custodian, trustee or receiver shall be appointed for the majority of the
properties of the Borrower, or a petition shall be filed by or against the
Borrower under the United States Bankruptcy Code or any similar comprehensive
bankruptcy or insolvency law, whether domestic or foreign.

 

10.2                        Remedies.

 

Upon the occurrence of any one or more Events of Default, or at any time
thereafter, the Agent may, with the consent of the Required Banks, and shall,
upon request of the Required Banks:

 

(a)           terminate the Commitments;

 

(b)                                 declare the unpaid principal, accrued
interest and all other amounts payable under this Agreement to be immediately
due and payable; and/or

 

(c)                                  exercise any or all remedies available to
the Agent or the Banks under the other Loan Documents or otherwise available by
law or agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default under
paragraph 10.1(j), the Commitments shall immediately terminate and the unpaid
principal, accrued interest and all other amounts payable under this Agreement
will become immediately due and payable.

 

10.3                        Setoff

 

Each Bank may, upon the occurrence of an Event of Default or at any time
thereafter, without prior notice to the Borrower, set off and apply any and all
deposits held by, and other indebtedness owing by, such Bank to or for the
credit or the account of the Borrower against any and all obligations owing to
such Bank hereunder, whether now or hereafter existing, whether or not the Agent
or such Bank has made demand under this Agreement or any Loan Document and
whether such obligations may be contingent or unmatured.  Such right shall be in
addition to and

 

37

--------------------------------------------------------------------------------


 

not in lieu of any other rights and remedies available to the Agent or the Banks
under the other Loan Documents or otherwise available by law or agreement.  Each
Bank will endeavor to notify the Borrower and the Agent promptly after any such
setoff made by such Bank; provided, however, that the failure to give such
notice shall not affect the validity of such setoff or any application of funds
realized by such setoff.  Each Bank shall have the obligations, if any,
specified in Section 11.4 with respect to any amounts obtained pursuant to this
Section 10.3.

 

11.                               AGENCY

 

11.1                        Authorization.

 

Each Bank irrevocably appoints and authorizes the Agent to act on behalf of such
Bank to the extent provided herein or in any document or instrument delivered
hereunder or in connection herewith, and to take such other action as may be
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement or the other Loan Documents, the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Banks, and such instruments
shall be binding upon all Banks.

 

11.2                        Distribution of Payments and Proceeds.

 

(a)                                 After deduction of any costs of collection
as hereinafter provided in Section 11.3, any fees specified herein or in any Fee
Letter, and any servicing fee provided in any agreement between the Agent and
the applicable Bank, the Agent shall remit to each Bank that Bank’s Percentage
of all payments of principal, interest, fees and other payments that are
received by the Agent under the Loan Documents.  Each Bank’s interest in the
Loan Documents shall be payable solely from payments, collections and proceeds
actually received by the Agent under the Loan Documents; and the Agent’s only
liability to the Banks hereunder shall be to account for each Bank’s Percentage
of such payments, collections and proceeds in accordance with this Agreement. 
If the Agent is ever required for any reason to refund any such payments,
collections or proceeds, each Bank will refund to the Agent, upon demand, its
Percentage of such payments, collections or proceeds, together with its
Percentage of interest or penalties, if any, payable by the Agent in connection
with such refund.  The Agent may, in its sole discretion, make payment to the
Banks in anticipation of receipt of payment from the Borrower.  If the Agent
fails to receive any such anticipated payment from the Borrower, each Bank shall
promptly refund to the Agent, upon demand, any such payment made to it in
anticipation of payment from the Borrower, together with interest for each day
on such amount until so refunded at a rate equal to (A) the Federal Funds Rate,
in the case of Advances denominated in Dollars or (B) the cost of funds incurred
by the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies, for each such date.

 

(b)                                 Notwithstanding the foregoing, if any Bank
has wrongfully refused to fund its Percentage of any Borrowing or other advance
as required hereunder, or if the principal balance of any Bank’s Advances is for
any other reason less than its

 

38

--------------------------------------------------------------------------------


 

Percentage of the aggregate principal balances of the Advances, the Agent may
remit all payments received by it to the other Banks until such payments have
reduced the aggregate amounts owed by the Borrower to the extent that the
aggregate amount owing to such Bank hereunder is equal to its Percentage of the
aggregate amount owing to all of the Banks hereunder.  The provisions of this
paragraph are intended only to set forth certain rules for the application of
payments, proceeds and collections in the event that a Bank has breached its
obligations hereunder and shall not be deemed to excuse any Bank from such
obligations.

 

(c)                                  Notwithstanding the foregoing, payments
designated by the Borrower as pertaining to any Bid Loan shall be paid by the
Agent (after deduction of costs of collection as hereinafter provided) to the
applicable Bank holding such Bid Loan, without regard to such Bank’s Percentage.

 

11.3                        Expenses.

 

All payments, collections and proceeds received or effected by the Agent may be
applied, first, to pay or reimburse the Agent (in its capacity as Agent) for all
reasonable costs, expenses, damages and liabilities at any time incurred by or
imposed upon the Agent in connection with this Agreement or any other Loan
Document (including but not limited to all reasonable attorney’s fees,
foreclosure expenses and advances made to protect the security of any
collateral), except to the extent that the Agent shall have previously received
reimbursement of such costs, expenses, damages or liabilities from the
Borrower.  If the Agent does not receive payments, collections or proceeds
sufficient to cover any such costs, expenses, damages or liabilities within five
(5) calendar days after their incurrence or imposition, each Bank shall, upon
demand, remit to the Agent its Percentage of the difference between (i) such
costs, expenses, damages and liabilities, and (ii) such payments, collections
and proceeds; provided, however, that no Bank shall be liable for any portion of
such costs, expenses, damages and liabilities resulting from the gross
negligence or willful misconduct of the Agent, as determined by a court of
competent jurisdiction in a final non-appealable judgment.

 

11.4                        Payments Received Directly by Banks.

 

If any Bank shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise) on account of principal of
or interest on any Revolving Advances other than through distributions made in
accordance with Section 11.2, such Bank shall promptly give notice of such fact
to the Agent and shall purchase from the other Banks such participations in the
Revolving Advances as shall be necessary to cause the purchasing Bank to share
the excess payment or other recovery ratably with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Bank, the purchase shall be rescinded
and the purchasing Bank restored to the extent of such recovery (but without
interest thereon).  The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 11.4 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.

 

39

--------------------------------------------------------------------------------


 

11.5                        Indemnification.

 

Each Bank severally (but not jointly) hereby agrees to indemnify and hold
harmless the Agent (in its capacity as Agent), as well as the Agent’s agents,
employees, officers and directors, ratably according to the respective
Percentages of each of the Banks from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs, disbursements, or expenses (including reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, which are
imposed on, incurred by, or asserted against the Agent or its agents, employees,
officers or directors in any way relating to or arising out of this Agreement or
the other Loan Documents, or as a result of any action taken or omitted to be
taken by the Agent; provided, however, that no Bank shall be liable for any
portion of any such losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs, disbursements, or expenses
resulting from the gross negligence or willful misconduct of the Agent, as
determined by a court of competent jurisdiction in a final non-appealable
judgment.  Notwithstanding any other provisions of this Agreement or the other
Loan Documents, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be indemnified to its satisfaction by
the Banks against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.

 

11.6                        Limitations on Agent’s Power.

 

Notwithstanding any other provision of this Agreement, the Agent shall not have
the power, without the written consent of all of the Banks, to (i) forgive or
reduce any indebtedness of the Borrower arising under this Agreement, (ii) agree
to reduce the rate of interest or fees charged under this Agreement except as
expressly provided in this Agreement, (iii) agree to extend the due date for
payment of principal, interest, fees or any other amount due under this
Agreement, (iv) extend the Commitment Termination Date or increase the amount of
any of the Commitments except as provided in Sections 2.6 and 2.7, (v) amend the
definition of “Required Banks,” (vi) amend this Section 11.6, Section 12.4 or
Section 12.5 of this Agreement, or any provision herein providing for consent or
other action by all Banks, (vii) amend any provision for the pro rata treatment
of the Banks with respect to the sharing of payments of principal or interest or
the making of Advances, or (viii) release the Borrower from personal liability
on account of its obligations hereunder.

 

11.7                        Exculpation of the Agent by the Banks.

 

The Agent shall be entitled to rely upon advice of counsel concerning legal
matters, and upon any writing which it believes to be genuine or to have been
presented by a proper person.  Neither the Agent nor any of its directors,
officers, employees or agents shall (a) be responsible to any of the Banks for
any recitals, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of this Agreement, any
Loan Document, or any other instrument or document delivered hereunder or in
connection herewith, (b) be responsible to any of the Banks for the validity,
genuineness, perfection, effectiveness, enforceability, existence, value or
enforcement of any collateral security, (c) be under any duty to any of the
Banks to inquire into or pass upon any of the foregoing matters, or to make any
inquiry concerning the performance by the Borrower or any other obligor of its
obligations, or (d) in any event, be liable to any of the Banks for any action
taken or omitted by it or them,

 

40

--------------------------------------------------------------------------------


 

except for its or their own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment.

 

11.8                        Agent and Affiliates.

 

The Agent shall have the same rights, powers and obligations hereunder in its
individual capacity as any other Bank, and may exercise or refrain from
exercising the same as though it were not the Agent, and the Agent and its
affiliates may accept deposits from and generally engage in any kind of business
with the Borrower as fully as if the Agent were not the Agent hereunder.

 

11.9                        Credit Investigation.

 

Each Bank acknowledges that it has made such inquiries and taken such care on
its own behalf as would have been the case had its Commitment been granted and
the Advances made directly by such Bank to the Borrower without the intervention
of the Agent or any other Bank.  Each Bank agrees and acknowledges that the
Agent makes no representations or warranties about the creditworthiness of the
Borrower or any other party to this Agreement or with respect to the legality,
validity, sufficiency or enforceability of this Agreement, any Loan Document, or
any other instrument or document delivered hereunder or in connection herewith.

 

11.10                 Resignation.

 

The Agent may resign as such at any time upon at least 30 days’ prior notice to
the Borrower and the Banks.  In the event of any resignation of the Agent, the
Required Banks shall as promptly as practicable appoint a successor Agent.  If
no such successor Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within 30 days after the resigning Agent’s
giving of notice of resignation, then the resigning Agent may, on behalf of the
Banks, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon be entitled to receive from the prior Agent such
documents of transfer and assignment as such successor Agent may reasonably
request and the resigning Agent shall be discharged from its duties and
obligations under this Agreement.  After any resignation pursuant to this
Section, the provisions of this Section shall inure to the benefit of the
successor Agent as to any actions taken or omitted to be taken by it while it is
an Agent hereunder and to the retiring Agent as to any actions taken or omitted
to be taken by it while it was an Agent hereunder.

 

11.11                 Assignments and Participations.

 

(a)                                 Participations.  Any Bank may, at its
option, sell one or more participations in that Bank’s Advances; provided,
however, (i) no such participation shall relieve any Bank of its obligations
under this Agreement and the other Loan Documents, including, without
limitation, its obligation to make Advances hereunder on the terms and subject
to the conditions set forth herein, (ii) the Borrower, the Agent and the other
Banks shall continue to deal solely and directly with such Bank granting any
such participation in connection with such Bank’s rights and obligations under
this Agreement and the other Loan Documents, and (iii) no such participant under
any such participation shall have any right to approve any

 

41

--------------------------------------------------------------------------------


 

amendment or waiver of any provision of this Agreement or the other Loan
Documents, or to consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Advances in which such participant has such participation,
or any fees or other amounts payable hereunder if such participant participates
therein, or would postpone any date fixed for any payment of principal of, or
interest on, the Advances in which such participant has such participation, or
any fees or other amounts payable hereunder if such participant participates
therein.  Except as set forth in (iii) above, no holder of any such
participation shall be entitled to require the Bank granting such participation
to take or omit to take any action hereunder.

 

(b)                                 Assignments.

 

(i)                                     Generally.  Subject to the limitations
set forth in subsection (ii) below, any Bank may, at its option, assign to
another Person all or a part of its Commitment, Advances and other rights and
obligations under this Agreement, but only pursuant to an Assignment
Certificate.  From and after the effective date of any such assignment, the
assignee thereunder shall, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such assignment, have the rights and
obligations so assigned to it, and the assigning Bank shall, to the extent that
rights and obligations have been assigned by it pursuant to such assignment,
relinquish its rights and be released from its obligations under this
Agreement.  Any Bank making an assignment under this Section shall pay the Agent
a transfer fee in the amount of $3,500 concurrent with such assignment.

 

(ii)                                  Limitations.  Notwithstanding paragraph
(i):

 

(A)                               Any assignment under paragraph (i) may be made
only with the prior written consent of the Agent, the Swingline Bank and the
Borrower, which consent shall not be unreasonably withheld; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten Business Days
after having received notice thereof.

 

(B)                               Unless the Agent, the Swingline Bank and the
Borrower otherwise consent in writing, which consent shall not be unreasonably
withheld, no assignment may be made to any Person that is not an Eligible
Assignee.

 

(C)                               Unless the Agent and the Borrower otherwise
consent in writing and except as provided herein, which consent shall not be
unreasonably withheld, the aggregate Credit Exposure assigned by any Bank shall
not exceed 60% of its original Commitment

 

42

--------------------------------------------------------------------------------


 

hereunder, as such Commitment may have been reduced from time to time pursuant
to Section 6.4.

 

(D)                               Unless the Agent and the Borrower otherwise
consent in writing, which consent shall not be unreasonably withheld, any
assignment of a part of a Bank’s Commitment, Advances and other rights and
obligations must be in a minimum amount of $10,000,000.

 

No consent of the Borrower that would otherwise be required under this
subsection (ii) shall be required during any period in which an Event of Default
exists.  No consent of the Agent or the Borrower that would otherwise be
required under this subsection (ii) shall be required in connection with an
assignment by any Bank to any Affiliate of that Bank or to another Bank.

 

(c)                                  Information.  The Borrower authorizes the
Agent and each Bank to disclose to its affiliates and any participant or
assignee and any prospective participant or assignee any and all financial and
other information in the possession of the Agent or that Bank concerning the
Borrower.

 

(d)                                 Assignment to Federal Reserve Bank.  Nothing
herein shall prohibit any Bank from pledging or assigning its rights under this
Agreement to any Federal Reserve Bank in accordance with applicable law.

 

11.12                 Syndication Agent and Documentation Agent.

 

The Banks identified on the title page as “Syndication Agent” and “Documentation
Agent” shall have no right, power, obligation or liability under this Agreement
or any other Loan Document other than those applicable to all Banks as such. 
Each Bank acknowledges that it has not relied, and will not rely, on any Bank so
identified in deciding to enter into this Agreement or in taking or omitting any
action hereunder.

 

11.13                 Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent, including the London Sub-Agent.  The
exculpatory provisions of this Article shall apply to any such sub-agent.

 

12.                               MISCELLANEOUS.

 

12.1                       365-Day Year.

 

All interest on Advances subject to the Floating Rate and LIBO Rate in the case
of Advances denominated in Sterling due under this Agreement will be calculated
based on the actual days elapsed in a 365-day year.  All interest on Advances
subject to a LIBO Rate (other than Advances denominated in Sterling) or the
Federal Funds Rate and all fees will be calculated based on the actual days
elapsed in a 360-day year.

 

43

--------------------------------------------------------------------------------

 


 

12.2                        GAAP.

 

Except as otherwise stated in this Agreement, all financial information provided
to the Agent or the Banks and all calculations for compliance with financial
covenants will be made using generally accepted accounting principles
consistently applied (“GAAP”).

 

12.3                        No Waiver; Cumulative Remedies.

 

No failure or delay by the Agent or any Bank in exercising any rights under this
Agreement shall be deemed a waiver of those rights.  The remedies provided for
in the Agreement are cumulative and not exclusive of any remedies provided by
law.

 

12.4                        Amendments, Etc.

 

Any amendment, modification, termination, or waiver of any provision of this
Agreement must be in writing and signed by the Agent with the approval of the
Required Banks (or such other number of Banks, if any, as may be required
hereunder for such amendment, modification, termination or waiver). 
Notwithstanding the foregoing, any modification of the type described in
Section 11.6 shall be effective only if signed by each Bank.

 

12.5                        Binding Effect: Assignment.

 

This Agreement is binding on the Borrower, the Agent and the Banks and their
successors and assigns.  The Borrower may not assign its rights hereunder
without the prior written consent of all of the Banks.

 

12.6                        New York Law.

 

This Agreement is governed by the substantive laws of the State of New York.

 

12.7                        Severability of Provisions.

 

If any part of this Agreement is unenforceable, the rest of the Agreement may
still be enforced.

 

12.8                        Integration.

 

This Agreement contains the entire understanding between the parties and
supersedes all other oral or written agreements between the Borrower and the
Agent or any Bank.

 

12.9                        Notice.

 

(a)           Except as otherwise specified herein, all notices and other
communications hereunder shall be in writing and shall be (i) personally
delivered, (ii) sent by registered mail, postage prepaid, or (iii) transmitted
by telecopy, in each case addressed to the party to whom notice is being given
at its address set forth by its signature below or if telecopied, transmitted to
that party at its telecopier number set forth by its signature below; or, as to
each party, at such other address or telecopier number as may hereafter be
designated in a notice by that party to the other party complying with the terms
of this Section.  All such notices or other communications shall

 

44

--------------------------------------------------------------------------------


 

be deemed to have been given on (i) the date received if delivered personally,
(ii) the date of posting if delivered by mail, or (iii) the date of transmission
if delivered by telecopy.  All communications required hereunder to be delivered
by e-mail shall be transmitted to the e-mail address set forth by the applicable
party’s signature below, or, as to each party, at such other e-mail address as
may hereafter be designated in a notice by that party to the other party
complying with the terms of this Section.

 

(b)           So long as JPMCB or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 9.1(a) and (b) shall be delivered
to the Agent in an electronic medium in a format acceptable to the Agent and the
Banks.  The Borrower agrees that the Agent may make such materials, as well as
any other written information, documents, instruments and other material
relating to the Borrower, any of its subsidiaries or any other materials or
matters relating to this Agreement, the Revolving Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Banks by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”).  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

(c)           Each Bank agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Bank for purposes of this Agreement; provided that if
requested by any Bank the Agent shall deliver a copy of the Communications to
such Bank by email or telecopier.  Each Bank agrees (i) to notify the Agent in
writing of such Bank’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Bank becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Bank) and (ii) that any Notice agreed by such Bank to be deliverable by
email may be sent to such e-mail address.

 

12.10                 Indemnification by the Borrower.

 

The Borrower hereby agrees to indemnify and hold harmless the Agent and each
Bank, as well as their agents, employees, officers and directors (collectively,
the “Indemnified Parties” and individually an “Indemnified Party”) from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs, disbursements, or expenses
(including reasonable attorneys’ fees and expenses) of any kind or nature
whatsoever, which are imposed on, incurred by, or asserted against an
Indemnified Party in any way relating to or arising out of this Agreement or the
other Loan Documents; provided, however, that the Borrower shall not be liable
for any portion of any such losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs,

 

45

--------------------------------------------------------------------------------


 

disbursements, or expenses to the extent resulting from (i) an Indemnified
Party’s failure to perform its obligations under this Agreement, or (ii) any
negligence, gross negligence or willful misconduct of an Indemnified Party, as
determined by a court of competent jurisdiction in a final non-appealable
judgment.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.

 

No Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except to the extent such
liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s
negligence, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final non-appealable judgment.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).

 

12.11                 Customer Identification - USA Patriot Act Notice.

 

Each Bank and the Agent (for itself and not on behalf of any other party) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Agent, as applicable, to identify
the Borrower in accordance with the Act.  The Borrower agrees to promptly
provide such information upon request.

 

12.12                 Execution in Counterparts.

 

This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Document, as the case may be, taken together, shall constitute but one and the
same instrument.

 

12.13                 Waiver of Jury Trial.

 

THE BORROWER, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, THE REVOLVING NOTES AND ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIPS ESTABLISHED HEREUNDER.

 

46

--------------------------------------------------------------------------------


 

12.14                 Jurisdiction.

 

The Borrower hereby irrevocably and unconditionally submits to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, and the Borrower hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such state or federal court.  The Borrower hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.  The
Borrower irrevocably consents to the service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding by the mailing of copies of such process to the Borrower at its
address referred to in Section 12.9.  The Borrower agrees that a final judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.  Nothing in this
Section 12.14 shall affect the right of the Agent or any Bank to serve legal
process in any other manner permitted by law or affect the right of the Agent or
any Bank to bring any action or proceeding against the Borrower or its property
in the courts of other jurisdictions.

 

12.15                 Substitution of Currency.

 

If a change in any Committed Currency occurs pursuant to any applicable law,
rule or regulation of any governmental, monetary or multi-national authority,
this Agreement (including, without limitation, the definitions of LIBO Base
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Banks and the Borrower in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

 

12.16 No Fiduciary Relationship.

 

The Borrower acknowledges that the Banks have no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement or the other Loan Documents, and the relationship between each Bank
and the Borrower is solely that of creditor and debtor.  This Agreement and the
other Loan Documents do not create a joint venture among the parties hereto.

 

12.17 Waiver of Prior Notice under Existing Credit Agreement.

 

Each of the Borrower and the Banks that are parties to the Existing Credit
Agreement, which Banks constitute the “Required Banks “ under and as defined in
the Existing Credit Agreement, hereby waive any requirement that notice of the
termination of the commitments and prepayment in full of the amounts owing
thereunder be delivered in advance of such termination or prepayment and agree
that, on the Effective Date, the Existing Credit Agreement shall be amended and
restated in full as set forth herein.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

Address:

 

3M COMPANY

Building 224-5S-26, 3M Center

 

 

St. Paul, MN 55144-1000

 

 

Attention: Scott D. Krohn

 

By

/s/ Scott D. Krohn

E-Mail: sdkrohn@mmm.com

 

 

Name: Scott D. Krohn

Telecopier (651) 737-0010

 

 

Title: Vice President & Treasurer

 

Signature Page to 3M Company Credit Agreement

 

--------------------------------------------------------------------------------


 

Commitment: $250,000,000

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Agent and as Bank

Administrative Agent:

 

 

JPMorgan Loan Services

 

 

500 Stanton Christiana Road, Ops 2, Floor 3,

 

 

Newark, Delaware 19713

 

By

/s/ Gene R. Riego De Dios

 

 

 

Name: Gene R. Riego de Dios

Primary Operations Contact:

 

 

Title: Vice President

Corethious Bryant

 

 

JPMorgan Loan Services

 

 

500 Stanton Christiana Road, Ops 2, Floor 3,

 

 

Newark, Delaware 19713

 

 

e-mail: Corethious.bryantjr@jpmorgan.com

 

 

Tel: 302-364-1629

 

 

Fax: 302-364-1028

 

 

 

 

 

London Sub-Agent:

 

 

 

 

 

J.P. Morgan Europe Limited

 

 

25 Bank Street, 6th Floor

 

 

London, E14 5JP

 

 

 

 

 

Primary Operations Contact:

 

 

 

 

 

Ridwana Moosafeer

 

 

J.P. Morgan Europe Limited

 

 

25 Bank Street, 6th Floor

 

 

London, E14 5JP

 

 

ridwana.moosafeer@jpmorgan.com,

 

 

Tel: 44 (0) 20 77427980

 

 

Fax: 44 (0) 20 77772360

 

 

Copy to: loan_and_agency_london@jpmorgan.com

 

 

 

 

 

 

 

 

Credit Contact:

 

 

Gene R. Riego de Dios

 

 

JPMorgan Chase Bank, N.A.

 

 

383 Madison Avenue, Floor 24

 

 

New York, New York 10179

 

 

E-mail: gene.r.riegodedios@jpmorgan.com

 

 

Tel: 212-270-2348

 

 

Fax: 212 270-5100

 

 

 

--------------------------------------------------------------------------------


 

Commitment: Commitment: $250,000,000

 

CITIBANK, N.A.

 

 

 

Address:

 

 

233 S. Wacker Drive, 86th Floor

 

 

Chicago, IL 60606

 

By

/s/ Susan Olsen

Attention: Patrick Hartweger

 

 

Name: Susan Olsen

E-Mail: Patrick.hartweger@citigroup.com

 

 

Title: Vice President

Telecopier (312) 876-3290

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $195,000,000

 

DEUTSCHE BANK AG NEW YORK

 

 

BRANCH

Address:

 

 

60 Wall Street

 

 

New York, NY 10005

 

By

/s/ Ming K. Chu

Attention: Lee Joyner

 

 

Name:

Ming K. Chu

E-Mail: loan.admin-NY@db.com

 

 

Title:

Vice President

Telecopier: 866-240-3622

 

 

 

 

 

By

/s/ John S. McGill

 

 

 

Name:

John S. McGill

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Commitment: $150,000,000

 

BANK OF AMERICA, N.A.

 

 

 

Address:

 

 

540 W. Madison Street

 

 

Chicago, IL 60661

 

By

/s/ Nicholas Cheng

Attention: Nicholas Cheng

 

 

Name:

Nicholas Cheng

E-Mail: nicholas.a.cheng@baml.com

 

 

Title:

Vice President

Telecopier: 415-503-5150

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $150,000,000

 

BARCLAYS BANK PLC

 

 

 

Address:

 

 

745 7th Avenue, 27th Floor

 

 

New York, NY 10019

 

By

/s/ Vanessa Kurbatskiy

Attention: Evan Moriarty

 

 

Name:

Vanessa Kurbatskiy

E-Mail: evan.moriarty@barclays.com

 

 

Title:

Vice President

Telecopier: 212-526-5115

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $150,000,000

 

CREDIT SUISSE AG, CAYMAN

 

 

ISLANDS BRANCH

Address:

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

By

/s/ Michael Spaight

Attention: John Toronto

 

 

Name:

Michael Spaight

E-Mail: john.toronto@credit-suisse.com

 

 

Title:

Authorized Signatory

Telecopier 212 743-2144

 

 

 

 

 

 

By

/s/ Vipul Dhadda

 

 

 

Name:

Vipul Dhadda

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Commitment: $150,000,000

 

GOLDMAN SACHS BANK USA

 

 

 

Address:

 

 

200 West Street

 

 

New York, NY 10282

 

By

/s/ Rebecca Kratz

Attention: Operations Contact

 

 

Name:

Rebecca Kratz

E-Mail:

 

 

Title:

Authorized Signatory

Telecopier: 917-977-3966

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $150,000,000

 

MORGAN STANLEY BANK, N .A.

 

 

 

Address:

 

 

1300 Thames Street, Thames Street Wharf, 4/F

 

 

Baltimore, MD 21231

 

By

/s/ Michael King

Attention: Steve Delaney

 

 

Name:

Michael King

E-Mail: docs4secportfolio@morganstanley.com

 

 

Title:

Authorized Signatory

Telecopier: N/A

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

HSBC BANK USA, NATIONAL

 

 

ASSOCIATION

Address:

 

 

452 Fifth Avenue

 

 

New York, NY 10018

 

 

Attention: Patrick Mueller

 

By

/s/ Patrick D. Mueller

E-Mail: patrick.d.mueller@us.hsbc.com

 

 

Name:

Patrick D. Mueller

Telecopier: N/A

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

INDUSTRIAL AND COMMERCIAL

 

 

BANK OF CHINA LIMITED, NEW

Address:

 

YORK BRANCH

725 Fifth Avenue 20th Floor

 

 

New York, NY 10022

 

 

Attention: Kan Chen

 

By

/s/ Mr. Qing Hong

E-Mail: kan.chen@us.icbc.com.cn

 

 

Name:

Qing Hong

Telecopier (212) 796-1991

 

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

SANTANDER BANK, N.A.

 

 

 

Address:

 

 

601 Penn Street

 

 

Reading, PA  19602

 

By

/s/ William Mang

Attention:  Stephanie Macri

 

 

Name:

William Mang

E-mail:  Participations@Santander.us.

 

 

Title:

Managing Director

Telecopier:  484-338-2831

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

SUMITOMO MITSUI BANKING

 

 

CORPORATION

Address:

 

 

277 Park Avenue

 

 

New York, NY 10172

 

 

Attention: Takashi Murata

 

By

/s/ James D. Weinstein

E-Mail: takashi_murata@smbcgroup.com

 

 

Name:

James D. Weinstein

Telecopier: 212-224-4384

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

THE BANK OF NEW YORK MELLON

 

 

 

Address:

 

 

500 Grant Street – 36th Floor

 

 

Pittsburgh, PA 15258

 

By

/s/ John T. Smathers

Attention: John Smathers

 

 

Name:

John T. Smathers

Email: john.smathers@bnymellon.com

 

 

Title:

First Vice President

Telecopier: 412-236-1914

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $75,000,000

 

THE NORTHERN TRUST COMPANY

 

 

 

Address:

 

 

50 South LaSalle Street

 

 

Chicago, IL 60603

 

By

/s/ Molly Drennan

Attention: Molly Drennan

 

 

Name:

Molly Drennan

E-Mail: MD172@NTRS.com

 

 

Title:

Senior Vice President

Telecopier: 312-557-1425

 

 

 

 

 

--------------------------------------------------------------------------------


 

Commitment: $$75,000,000

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION

Address:

 

 

10 S. Wacker Drive, N8405-222

 

 

Chicago, IL 60606

 

 

Attention: David Dixon

 

By

/s/ Keith Luettel

Telecopier: 877-302-8103

 

 

Name:

Keith Luettel

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

BANCO BRADESCO S.A., NEW YORK

 

 

BRANCH

Address:

 

 

450 Park Avenue, 32nd Floor

 

 

New York, NY 10022

 

 

Attention: Rodolpho Athayde Teixeira/Lucas Palocci

 

By

/s/ Adrian A. G. Costa

E-Mail: rodolpho@bradesco.com.br/

 

 

Name:

Adrian A. G. Costa

lpalocci@bradesco.com

 

 

Title:

 

Telecopier: 212-754-4032

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Mauro Lopez

 

 

 

Name:

Mauro Lopez

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

BANK OF CHINA, NEW YORK

 

 

BRANCH

Address:

 

 

410 Madison Avenue

 

 

New York, NY 10017

 

 

Attention: John Shen

 

By

/s/ Haifeng Xu

E-Mail: jshen@bocusa.com

 

 

Name:

Haifeng Xu

Telecopier: 212-308-4993

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

BNP PARIBAS

 

 

 

Address:

 

 

155 N. Wacker Drive, Suite 4450

 

 

Chicago, IL 60606

 

By

/s/ Mike Shryock

Attention: Denise Sleggs

 

 

Name:

Mike Shryock

E-Mail: denise.sleggs@us.bnpparibas.com

 

 

Title:

Managing Director

Telecopier: 312-977-1380

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Mike Hoffman

 

 

 

Name:

Mike Hoffman

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

CANADIAN IMPERIAL BANK OF

 

 

COMMERCE, NEW YORK BRANCH

Address:

 

 

425 Lexington Avenue, 4th Floor

 

 

New York, NY 10017

 

 

Attention: Robert Robin

 

By

/s/ Robert Robin

Email: robert.robin@cibc.com

 

 

Name:

Robert Robin

Telecopier: 212-856-3991

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Dominic Sorresso

 

 

 

Name:

Dominic Sorresso

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

CHINA MERCHANTS BANK, CO. LTD,

 

 

NEW YORK BRANCH

Address:

 

 

535 Madison Avenue, 18th Floor

 

 

New York, NY 10022

 

 

Attention: Sofia Theophilus

 

By

/s/ Jian (Kevin) Ding

Email: sofiatheophilus@ny.cmbchina.com

 

 

Name:

Jian (Kevin) Ding

Telecopier: 212-753-1319

 

 

Title:

Head of China Group

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Joseph M. Loffredo

 

 

 

Name:

Joseph M. Loffredo

 

 

 

Title:

Assistant General Manager

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

STATE STREET BANK AND TRUST

 

 

COMPANY

Address:

 

 

100 Huntington Ave, Tower 1, Floor 4

 

 

Boston, MA 02206

 

 

Attention: Andrei Bourdine

 

By

/s/ Andrei Bourdine

Email: abourdine@statestreet.com

 

 

Name:

Andrei Bourdine

Telecopier: 617-662-8665

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

SVENSKA HANDELSBANKEN AB

 

 

(PUBL) NEW YORK BRANCH

Address:

 

 

875 Third Avenue, 4th Floor

 

 

New York, NY 10022

 

 

Attention: Nancy D’Albert

 

By

/s/ Jonas Almhojd

Email: naca01@handelsbanken.se

 

 

Name:

Jonas Almhojd

Telecopier: 212-326-5110

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Nancy D’Albert

 

 

 

Name:

Nancy D’Albert

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Commitment: $35,000,000

 

THE BANK OF TOKYO-MITSUBISHI

 

 

UFJ, LTD.

Address:

 

 

1251 Avenue of the Americas, 10th Floor

 

 

New York, NY 10020

 

 

Attention: Nadia Sleiman

 

By

/s/ Jason Krogh

 

 

 

Name:

Jason Krogh

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Conditions Precedent

 

 

 

Exhibit B

 

Representations and Warranties

 

 

 

Exhibit C

 

Form of Revolving Note

 

 

 

Exhibit D

 

[Reserved]

 

 

 

Exhibit E

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONDITIONS PRECEDENT

 

1.                                      A Revolving Note to the order of the
Banks to the extent requested by any Bank pursuant to Section 2.8.

 

2.                                      Authorization

 

(a)                                 A certified copy of resolutions of the
Borrower’s board of directors authorizing the execution of this Agreement and
all related documents.

 

(b)                                 A certificate of the Borrower’s corporate
secretary as to the incumbency and signatures of the officers of the Borrower
signing this Agreement.

 

3.                                      Organization

 

(a)                                 A certified copy of the Borrower’s Articles
of Incorporation and By-Laws.

 

(b)                                 A Certificate of Good Standing issued by the
Secretary of the State of the state of the Borrower’s incorporation dated not
more than 30 days prior to the date hereof.

 

4.                                      An opinion of counsel to the Borrower,
opining as to the due authorization, execution, delivery and enforceability of
the Loan Documents and such other matters as the Agent may require.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

REPRESENTATIONS AND WARRANTIES

 

Corporate Status.  The Borrower is a corporation duly formed and in good
standing under the laws of the jurisdiction of its organization.

 

Authorization.  The execution, delivery and performance of this Agreement are
within the Borrower’s powers, have been duly authorized, and do not conflict
with the articles or bylaws of the Borrower, any agreement by which the Borrower
is bound or any court, administrative or other ruling by which the Borrower is
bound.

 

Financial Reports.  The Borrower has provided the Banks with its annual audited
financial statement as of December 31, 2013 and its quarterly unaudited
financial statement as of June 30, 2014.  These statements fairly represent the
financial condition of the Borrower as of their respective dates and were
prepared in accordance with GAAP.  There has been no material adverse change in
the consolidated financial condition of the Borrower after the date of those
statements.

 

Material Adverse Change.  Since December 31, 2013, except as disclosed in the
quarterly unaudited financial statement as of June 30, 2014, there has been
occurred no event or circumstance that would individually or in the aggregate
have a material adverse effect on the consolidated financial condition or
operations of the Borrower.

 

Litigation.  Except as disclosed in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2013, as updated by the current report on
Form 8-K dated May 15, 2014, and in the Borrower’s Quarterly Report on Form 10-Q
for the period ended June 30, 2014, each as filed with the Securities and
Exchange Commission (“SEC”), there are no legal or governmental proceedings
pending or, to the best of the Borrower’s knowledge, threatened by governmental
authorities or others, by which the Borrower is or may be bound, which, if
determined adversely to the Borrower, would individually or in the aggregate
have a material adverse effect on the consolidated financial condition or
operations of the Borrower.

 

Taxes.  The Borrower has filed when due all federal, state and local tax returns
and paid all amounts shown as due thereon, except for such amounts which are
being contested in good faith by appropriate proceedings.

 

No Default.  There is no Default or Event of Default under this Agreement.

 

ERISA.  The Borrower is in compliance in all material respects with ERISA and
has received no notice to the contrary from the PBGC or other governmental area.

 

Environmental Matters.  Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2013, as updated by the current report
on Form 8-K dated May 15, 2014, and in the Borrower’s Quarterly Report on
Form 10-Q for the period ended June 30, 2014,

 

B-1

--------------------------------------------------------------------------------


 

each as filed with the SEC, to the best of the Borrower’s knowledge, the
Borrower has not incurred, directly or indirectly, any material contingent
liability in connection with (i) the release of any toxic or hazardous waste or
substance into the environment or (ii) noncompliance with applicable
environmental, health and safety statutes and regulations.

 

Insurance.  The Borrower is maintaining the insurance required by
Section 9.2(c).

 

Legal Agreements.  This Agreement and the other Loan Documents constitute the
legal, valid and binding obligations and agreements of the Borrower, enforceable
against the Borrower in accordance with their respective terms, including
against claims of usury, except to the extent that enforcement thereof may be
limited by any applicable bankruptcy, insolvency or similar laws now or
hereafter in effect affecting creditors’ rights generally.

 

Regulation U.  The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.  After application of the proceeds of each Advance, not more
than 25 percent of the value (as determined by any reasonable method) of the
assets of the Borrower subject to any provision of this Agreement under which
the sale, pledge or disposition of assets is restricted will consist of margin
stock.

 

Anti-Corruption Laws and Sanctions.  The Borrower has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents in all material respects with Anti-Corruption Laws and
applicable Sanctions.  The Borrower, its Subsidiaries, and to the knowledge of
the Borrower, its officers, employees, directors and agents when acting on
behalf of the Borrower and its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower or any Subsidiary is a Sanctioned Person.   No Borrowing or use of
proceeds from the credit facility will constitute (i) a violation of the FCPA,
(ii) a violation of the Bribery Act, or (iii) a material violation of any other
Anti-Corruption Laws or applicable Sanctions.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

REVOLVING NOTE

 

$             

 

             , 20   

 

FOR VALUE RECEIVED, 3M Company, a Delaware corporation (the “Borrower”),
promises to pay to the order of                                      (the
“Bank”), at such place as Agent under the Credit Agreement defined below may
from time to time designate in writing, the principal sum of
                                Dollars ($               ), or, if less, the
aggregate unpaid principal amount of all advances made by the Bank to the
Borrower pursuant to Section 2.1 of the Amended and Restated Five Year Credit
Agreement dated August 5, 2014 among the Borrower, JPMorgan Chase Bank, N.A., as
Agent (in such capacity, the “Agent”), and various Banks, including the Bank
(the “Credit Agreement”), and to pay interest on the principal balance of this
Note outstanding from time to time at the rate or rates determined pursuant to
the Credit Agreement.

 

This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest hereunder, for the acceleration of this Note upon an Event of
Default, for the determination of the Dollar Equivalent of Revolving Advances
denominated in Committed Currencies and for the voluntary prepayment of this
Note.  This Note is a “Revolving Note,” as defined in the Credit Agreement.

 

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

 

3M COMPANY

 

 

 

 

 

By

 

 

 

Its

 

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

[Reserved]

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

CERTIFICATE OF COMPLIANCE

 

In accordance with the Amended and Restated Five Year Credit Agreement dated as
of August 5, 2014, by and among JPMorgan Chase Bank, N.A., as agent for the
Banks, 3M Company (the “Borrower”) and the Banks, as such Credit Agreement has
been or may hereafter be amended from time to time, attached are the
consolidated financial statements for the Borrower for the period ending
               , 20   (the “Effective Date”).

 

I certify that the financial statements have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
those applied in the annual financial statements.  I also certify that as of the
Effective Date, the Borrower is in compliance with the covenants stated in the
Credit Agreement.

 

I further certify that the Borrower’s EBITDA to Interest Ratio, as defined in
the Credit Agreement, as of the Effective Date is as set forth below:

 

(a)                                 EBITDA

 

$

 

 

(b)                                 Interest

 

$

 

 

EBITDA to Interest Ratio [(a)/(b)]

 

 

 

to 1

Minimum Permitted EBITDA to Interest Ratio

 

 

 

3.0 to 1

 

Furthermore, I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement or of any event which with notice of lapse of time would
constitute an Event of Default, except those specifically stated below.

 

 

3M COMPANY

 

 

 

 

 

By

 

 

 

Its

 

 

E-1

--------------------------------------------------------------------------------